Case: 1:19-cv-05965 Document #: 73-8 Filed: 09/24/20 Page 1 of 22 PageID #:1432




                      EXHIBIT H
                 August
965 Document #: 73-8     2019
                     Filed: 09/24/20 Page 2 of




    Account Agreement
      and Disclosures




     MEMBERSHIP AND
     ACCOUNT AGREEMENT
     ELECTRONIC FUNDS TRANSFER
     FUNDS AVAILABILITY POLICY
     WIRE TRANSFER
     TRUTH-IN-SAVINGS
     OVERDRAFT AND COURTESY PAY
      Case: 1:19-cv-05965 Document #: 73-8 Filed: 09/24/20 Page 3 of 22 PageID #:1434
MEMBERSHIP AND ACCOUNT AGREEMENT................................. 2-16                                    FUNDS AVAILABILITY POLICY...................................................... 27-29
 1. MEMBERSHIP ELIGIBILITY............................................................. 2                  1. GENERAL POLICY......................................................................... 27
 2. 	 ACCOUNTS...................................................................................... 2    2. RESERVATION OF RIGHT TO HOLD........................................... 27
       Individual Accounts, Business Accounts, Accounts in the Name of                                    3. LONGER DELAYS MAY APPLY.................................................... 28
        a Trust, Organization Accounts, Joint Owner Accounts, Beneficiary                                  4. SPECIAL RULES FOR NEW ACCOUNTS..................................... 28
        Accounts, Accounts for Minors and Coverdell Education Savings                                      5. SPECIAL RULES FOR ABUSED ACCOUNTS.............................. 28
        Account (ESA), Uniform Transfers                                                                   6. DEPOSITS AT ATMS..................................................................... 29
 3. AGENCY DESIGNATION ON AN ACCOUNT.................................. 5                                   7. HOLDS ON OTHER FUNDS.......................................................... 29
 4. DEPOSIT OF FUNDS REQUIREMENTS......................................... 5                               8. FOREIGN CHECKS........................................................................ 29
 5. ACCOUNT ACCESS........................................................................ 6
                                                                                                          WIRE TRANSFER REQUEST AGREEMENT
 6. DEPOSIT ACCOUNT RATES AND FEES....................................... 7
                                                                                                          AND DISCLOSURE............................................................................ 30
 7. TRANSACTION LIMITATIONS......................................................... 7
                                                                                                          TRUTH-IN-SAVINGS DISCLOSURE.................................................... 31
 8. POSTDATED AND STALEDATED CHECKS................................... 8
                                                                                                           1. RATE INFORMATION.................................................................... 31
 9. STOP PAYMENT ORDERS............................................................. 8
                                                                                                           2. DIVIDENDS.................................................................................... 31
10. CHECK 21 AND SUBSTITUTE CHECKS......................................... 9
                                                                                                           3. ACCRUAL OF DIVIDEND............................................................... 31
11. ALLIANT LIABILITY........................................................................ 10
                                                                                                           4. BALANCE INFORMATION............................................................. 31
12. ALLIANT LIEN AND SECURITY INTEREST.................................. 10
                                                                                                           5. TRUTH-IN-SAVINGS DISCLOSURE CHART........................... 32-33
13. ARBITRATION AGREEMENT......................................................... 10
14. CONSUMER REPORT AND OTHER INQUIRIES.......................... 12                                      OVERDRAFT AND COURTESY PAY.............................................. 34-35
15. NOTICES OF ADDRESS, PHONE, NAME OR EMAIL................... 12
                                                                                                          ALLIANT’S COURTESY PAY PROTECTION PROGRAM................... 36
16. TAXPAYER IDENTIFICATION NUMBERS AND BACKUP
       WITHHOLDING............................................................................... 12
17. BANK SECURITY ACT (BSA) INFORMATION............................... 13
18. STATEMENTS................................................................................ 13
19. INACTIVE ACCOUNTS................................................................... 13
20. DORMANT ACCOUNTS................................................................. 14
21. SPECIAL ACCOUNT INSTRUCTIONS........................................... 14
22. TERMINATION OF ACCOUNT....................................................... 14
23. TERMINATION OF MEMBERSHIP................................................. 15
24. DEATH OF ACCOUNT OWNER..................................................... 15
25. SEVERABILITY............................................................................... 15
26. ENFORCEMENT............................................................................. 15
27. GOVERNING LAW.......................................................................... 15
28. COMMUNICATION......................................................................... 15
ELECTRONIC FUNDS TRANSFER (EFT) AGREEMENT
AND DISCLOSURE......................................................................... 17-26
 1. EFT SERVICES.............................................................................. 17
 2. TRANSFER LIMITATIONS............................................................. 21
 3. CONDITIONS OF EFT SERVICES................................................ 21
 4. FEES AND CHARGES................................................................... 22
 5. MEMBER LIABILITY ON UNAUTHORIZED TRANSACTIONS...... 23
 6. RIGHT TO RECEIVE DOCUMENTATION..................................... 23
 7. BUSINESS DAYS........................................................................... 24
 8. ALLIANT LIABILITY FOR FAILURE TO MAKE TRANSFERS....... 24
 9. NOTICES........................................................................................ 24
10. ERROR RESOLUTION................................................................... 24                This Account Agreement and Disclosures booklet supersedes all
11. TERMINATION OF EFT SERVICES............................................... 26                         previous versions of Alliant Credit Union’s account agreement and
                                                                                                          disclosures booklet. This Disclosure may change from time to time.
                                                                                                          Please visit alliantcreditunion.com for the most current version.




                                                                                                                                                             1
    Case: 1:19-cv-05965 Document #: 73-8 Filed: 09/24/20 Page 4 of 22 PageID #:1435
MEMBERSHIP AND ACCOUNT AGREEMENT                                                 2d. ORGANIZATION ACCOUNTS
In this Agreement, the words “you” and “yours” mean anyone who signs a           Membership is restricted to non-for-profit organizations, societies,
Membership Enrollment Agreement. The words “we”, “us”, and “our” mean            associations, or clubs of which the majority of the members are eligible
Alliant Credit Union. The word “account” means any one or more share or          for Alliant Credit Union membership. Alliant reserves the right to deny
other accounts you have with Alliant.                                            organizational membership, and it will be limited to a regular savings and
                                                                                 checking account with a minimum balance of $50,000. Alliant reserves
This Agreement covers both your and our rights and responsibilities
                                                                                 the right to close any Organizational Account if the balance falls below
concerning accounts Alliant Credit Union (“Alliant”) offers. Your account
                                                                                 $50,000.
type(s) and ownership features are designated on your Membership
Enrollment Agreement. By signing a Membership Enrollment Agreement,              2e. JOINT OWNER ACCOUNTS
each of you, jointly and separately, agree to the terms and conditions in this   An account owned by two or more parties is a jointly owned account.
Account Agreement and Disclosures Booklet, the Membership Enrollment                 a) R ights of Survivorship. Unless otherwise stated on the Membership
Agreement, the Funds Availability Policy Disclosure, the Truth-In-Savings                Enrollment Agreement, a joint account includes rights of survivorship.
Disclosure, Fee Schedule, Privacy Notice, Remote and Electronic Deposit                  This means when one owner dies, all sums in the account will pass
Services Agreement and any amendments to these documents from time to                    to the surviving owner(s). A surviving owner’s interest is subject to
time that collectively govern your Membership and Accounts.                              the Alliant statutory lien for the deceased owner’s obligations, and to
1. MEMBERSHIP ELIGIBILITY                                                                any security interest or pledge granted by a deceased owner, even if
To join Alliant you must meet the membership requirements, including the                 a surviving owner did not consent to it.
purchase and maintenance of at least one share (“membership share”)                  b) C ontrol of Jointly Owned Accounts. Any owner is authorized to
and maintain the required minimum balance. You authorize us to check                     and deemed to act for any other owner(s) and may instruct Alliant
your account, credit, and employment history, and obtain information from                regarding transactions and other account matters. Each owner
third parties, including consumer reporting agencies and credit reporting                guarantees the signature of any other owner(s). Any owner may
agencies, to obtain copies of your consumer and credit reports to verify                 withdraw all but $5.00 of the funds in the primary savings account,
your eligibility for the accounts and services you request.                              request stop payment(s) on items, transfer, or pledge to us all or
                                                                                         any part of the shares without the consent of the other owner(s).
2. ACCOUNTS
                                                                                         We have no duty to notify any owner(s) about any transaction. We
2a. INDIVIDUAL PARTY ACCOUNTS                                                            reserve the right to require written consent of all owners for any
An individual party account is an account owned by one member                            change to or termination of an account. If we receive written notice of
(“individual”) qualified for Alliant membership. Should the account owner                a dispute between owners or inconsistent instructions from them, we
pass away, the interest in account ownership passes to other provisions                  may suspend or terminate the account and require a court order or
of this Agreement governing our protection for honoring transfer and                     written consent from all owners to act.
withdrawal requests of an owner or owner’s agent and pledges of the
                                                                                 The following account activities are expressly prohibited for joint owners of
account to secure a debt, subject to applicable law or agreement
                                                                                 share accounts (with the exception of minor accounts). Joint owners may not:
2b. BUSINESS ACCOUNTS                                                                  • Initiate, modify, or delete passwords or access codes.
Alliant may offer commercial loans that require the opening of a savings
                                                                                       • Reset online banking password or SST pin.
account to establish Alliant membership. Alliant does not offer deposit
accounts (Savings, Checking, Certificates) for business purposes. We                   • Access savings or overdraft protection through the Visa® debit 		
reserve the right to close your account if we determine that it is used                  card or Savings ATM card without the primary account owner’s 		
for business purposes (meaning that the account is not used primarily                    approval and authorization unless the primary owner is a minor.
for personal, family, or household purposes). Your account may be                      • Remove primary owner.
considered a business account if, among other reasons, it fits into one                • Update primary’s personal information.
or more of the following examples: your account has a business name                    • Open an IRA, share certificate, supplemental savings or checking 		
(including references to LLC and/or DBA); deposits reference a business                 account. (Joint owners may open such accounts of their own 		
name; deposits include credit card deposits payments; your account has                    where they are the primary account member owner.)
over 100 withdrawals per month; deposits regularly contain over $2,500               c) J oint Owner Accounts and Owner Liability. If a deposited item in a
in cash; or your account has over 10 deposits per month. Accounts found                 jointly owned account is returned unpaid, an account is overdrawn,
to provide services related to “Money Service Businesses”, “Internet                    or if we do not receive final payment on a transaction, the owners,
Gambling Businesses” and “Marijuana Dispensary Businesses” are subject                  jointly and separately, are liable to us for the amount of the returned
to immediate closure.                                                                   item, overdraft, or unpaid amount and any charges, regardless of
2c. ACCOUNTS IN THE NAME OF A TRUST                                                     who initiated or benefited from the transaction. If any account owner
An account in the Name of a Trust is an account established in the Name                 is indebted to us, we may enforce our rights against any account of
of a Trust created by the grantor(s) outside of Alliant and governed by a               an owner or all funds in the jointly owned account regardless of who
separate agreement. The trustee(s) of the Trust has (have) access to the                contributed them.
funds in the account. To establish an account in the name of a Trust, the        2f. BENEFICIARY ACCOUNTS
grantor(s) or trustee(s) must meet eligibility requirements set forth in the     Any account established with beneficiaries at Alliant is considered a
Agreement and keep a minimum of $1.00 on deposit in the Trust savings            revocable trust account and is an instruction to Alliant that such single or
account.                                                                         jointly owned account funds so designated are payable to the owner(s)
As a Trust is a named entity, Trust Accounts have certain limitations.           during his, her, or their lifetimes and, when the last account owner dies,
Trust Accounts are not eligible for debit cards, credit cards, consumer          payable to any named and surviving beneficiary(ies).
or mortgage loans. Owners of a Trust Account may open a separate                 Beneficiaries have no ownership rights or interest in the account.
Individual Party Account to be eligible for these other products in their        Beneficiaries will be paid upon the receipt of required documentation.
individual name.                                                                 If percentages are not indicated for each beneficiary, accounts payable
                                      2                                                                                 3
     Case: 1:19-cv-05965 Document #: 73-8 Filed: 09/24/20 Page 5 of 22 PageID #:1436
to more than one surviving beneficiary are owned equally by such                        documentation (see the Electronic Funds Transfer Agreement and
beneficiaries without rights of survivorship. The share of any beneficiary              Disclosure in this document for more information on error resolution).
who predeceases the account owner will be split equally among the                 3. AGENCY DESIGNATION ON AN ACCOUNT
remaining living beneficiary (ies).                                               An agency designation on an account is an instruction to us that the owner
Beneficiaries may not be added to a checking account. Any beneficiary             authorizes another person to make transactions as agent for the account
designation shall not apply to Individual Retirement Accounts (IRA) which         owner regarding the accounts designated. An agent has no ownership
is governed by a separate beneficiary designation. We are not obligated to        interest in the account(s) or Alliant voting rights. We have no duty to
notify any beneficiary of the existence of any account or the vesting of the      inquire about the use or purpose of any transaction made by the agent.
beneficiary’s interest in any account, except as otherwise provided by law.       The accountholder assumes the risk in granting an agency designation.
2g. A CCOUNTS FOR MINORS AND COVERDELL                                           4. DEPOSIT OF FUNDS REQUIREMENTS
     EDUCATION SAVINGS ACCOUNTS (ESA)                                             Alliant is a digital credit union that relies primarily on electronic movement
We require any account established by a minor to be a jointly owned               of funds into and out of the credit union. Funds may be deposited to Alliant
account with an Alliant member who is either the minor’s parent,                  accounts electronically via Mobile Deposit using the Alliant Mobile Banking
grandparent, or legal guardian, has reached the age of majority under state       App, electronic transfer from another Alliant bank account or from an
law and who shall be jointly and separately liable to us for any returned         external linked financial institution via ACH or wire transfers, by mail, or
item, overdraft, or unpaid charges or amounts on such account. We may             in an Alliant branch location. Alliant also has a limited number of Alliant-
pay funds directly to the minor without regard to his or her minority. Unless     owned ATMs and participates in ATM networks that may offer deposit-
the minor’s parent, grandparent, or legal guardian is an account owner, this      taking service.
individual shall not have any account access rights. We have no duty to               a. C
                                                                                          ash Deposits. Alliant offers very limited ability to make cash
inquire about the use or purpose of any transaction.                                     deposits via Alliant-owned ATMs and some non-Alliant owned ATMs
As of December 5th 2018, Alliant no longer offers new Coverdell ESA                      as part of our ATM network. Alliant does not control the availability
accounts. Members who have existing Coverdell ESAs may continue                          of cash deposits at the non-Alliant owned ATMs. PLEASE DO NOT
these accounts and add funds to the savings account as permitted by law.                 MAIL CASH TO ALLIANT. Alliant does not accept cash deposits
However, members are prevented from opening new or renewing existing                     via mail and will not process mailed cash deposits. If we receive a cash
Coverdell ESA Certificates upon maturity. Funds for existing Coverdell ESA               deposit, we will return by first class mail via the U.S. Postal Service.
Certificate(s) will be transferred to the member’s Coverdell ESA Savings              b. E
                                                                                          ndorsements. We may accept transfers, checks, and other items
account upon maturity.                                                                   for deposit into any of your accounts if they are made payable to,
2h. UNIFORM TRANSFERS TO MINORS ACT ACCOUNT                                              or to the order of, one or more account owners even if they are not
(UTMA)                                                                                   endorsed by all payees. You authorize us to accept checks missing
An account created under the Uniform Transfers to Minors Act (UTMA) is                   endorsements of any owners if we choose. If a check or item that
an individual account created by a custodian and/or donor who deposits                   is payable to two or more persons is ambiguous as to whether it
funds as an irrevocable gift to a minor. The account is established under                is payable to either or both, we may process the check or item as
the Illinois Uniform Transfers to Minors Act. The minor is the owner of the              though it is payable to either person. Checks payable to a deceased
property in the account. The custodian acts for the minor, has possession                member will not be accepted. If an insurance, government, or other
and control of the account for the exclusive right and benefit of the minor,             check requires an endorsement as set forth on the back of the check,
and is the only party entitled to transact business on the account until the             we may require endorsement as set forth on the item. Endorsements
minor attains age 21, unless otherwise dictated by law. In the event of the              must be made on the back of the check within 1-1/2 inches from the
death of the minor, the custodial relationship is terminated and the funds               top edge, although we may accept endorsements outside this space.
are distributed according to the minor’s estate. Alliant has no duty to inquire          However, any loss we incur from a delay or processing error resulting
about the use or purpose of any transaction. If the custodian dies, resigns,             from an irregular endorsement or other markings by you or any prior
or is ineligible to serve and a successor custodian is not named, we will                endorser will be your responsibility.
suspend the account until a successor custodian is named or we receive a              c. E
                                                                                          lectronic Deposit Restricted Endorsement. For checks deposited
court order regarding the account.                                                       using Mobile Deposit, members must use a “restricted endorsement”
                                                                                         signifying a mobile deposit. Members must sign their name and add
2i. TEEN CHECKING ACCOUNTS                                                               “Alliant CU Mobile Deposit Only” immediately below the signature
Alliant’s standard checking accounts are available to members age 18                     line. Checks deposited electronically that do not include a restricted
or over. Members between the ages of 13 and 17 are eligible for a teen                   endorsement may not be accepted for deposit. Once a check has
checking account that requires the minor’s parent or legal guardian as a                 been deposited and accepted electronically, it may not be deposited
joint account owner. The parent/guardian must already be a member of                     to another financial institution. Mobile deposits that do not bear a
Alliant before opening a Teen Checking account. The joint owner on teen                  restricted endorsement and are later deposited at another institution
checking accounts will serve as the primary account contact, and shall                   will be returned and subject to a return deposit fee as stated in the
receive all statements and notices. Alliant Teen Checking accounts are full-             Fee Schedule.
service checking accounts; however, the following limitations or differences
                                                                                      d. C
                                                                                          ollection of Items. We act only as your agent and we are not
from standard checking accounts apply:
                                                                                         responsible for handling items for deposit or collection beyond the
      • Only the joint owner may initiate and terminate Overdraft Protection;           exercise of ordinary care. Deposits made by mail or at unstaffed
      • Courtesy Pay is not available.                                                  facilities are not our responsibility until we receive them. We are not
      • Only the joint owner may reorder checks; checks must include both               liable for the negligence of any correspondent or for loss in transit,
        the primary teen owner and the joint owner’s names.                              and each correspondent will only be liable for its own negligence.
      • No beneficiaries may be designated.                                             We may send any item for collection. Items drawn on an institution
      • Either the primary or joint owner can dispute a statement or                    located outside the United States are handled on a collection basis
        transaction error, but the joint owner must sign any necessary                   only. You waive any notice of nonpayment, dishonor, or protest

                                       4                                                                                 5
    Case: 1:19-cv-05965 Document #: 73-8 Filed: 09/24/20 Page 6 of 22 PageID #:1437
       regarding items we purchase or receive for credit or collection to your            any returned items or if we have to manually post an item as per the
       account.                                                                           Fee Schedule.
   e. F inal Payment. All items or Automated Clearing House (ACH)                        When you initiate a wire transfer, you may identify either the recipient
       transfers credited to your account are provisional until we receive                or any financial institution by name and account or identifying
       final payment. If final payment is not received, we may charge your                number. Alliant (and other institutions) may rely on the account
       account for the amount of such items or ACH transfers and impose a                 or other identifying number as the proper identification even if it
       return item charge on your account as set forth in the Fee Schedule.               identifies a different party or institution. (See the Wire Transfer
       Any collection fees we incur may be charged to your account. We                    Request Agreement and Disclosure in this document for more
       reserve the right to refuse or return any item or funds transfer.                  information.)
   f. D
       irect Deposits. We may offer preauthorized deposits (e.g., payroll            d. C redit Union Examination. We may disregard information on any
      checks, Social Security or retirement checks, or other government                   check, other than the signature of the drawer, the amount, the
      checks) or preauthorized transfers from other accounts. You must                    endorsement and any magnetic encoding. You agree we do not
      authorize each direct deposit or preauthorized transfer by filling out              fail to exercise ordinary care in paying an item solely because our
      a Direct Deposit Form that is available in Alliant Online Banking. You              procedures do not provide for sight examination of items.
      must notify us at least 30 days in advance to cancel or change a direct         e. L imitation of Access. We may limit services and/or access to your
      deposit or transfer option. Upon a bankruptcy filing, unless you cancel             accounts, including through Alliant Online Banking and Mobile
      an authorization we will continue making direct deposits in accordance              Banking, if your account is not in good standing. Examples of
      with your authorization on file with us. If we are required to reimburse            accounts not in good standing are the following but not limited to:
      the U.S. Government for any benefit payment directly deposited into                 you are delinquent on a loan, your account has a negative balance,
      your account, we may deduct the amount returned from any of your                    you have not supplied requested documentation or we if we suspect
      accounts, unless prohibited by law.                                                 fraudulent or non-authorized activity. We may also limit services
   g. C rediting of Deposits. Deposits made after the deposit cutoff time                and/or access to your accounts for abusive or harassing behavior or
       and deposits made on either Federal holidays or weekends will be                   offensive language toward Alliant staff.
       credited to your account on the next business day.                          6. DEPOSIT ACCOUNT RATES AND FEES
5. ACCOUNT ACCESS                                                                  We continually monitor market and business conditions and, at our sole
   a. A uthorized Signature. Your written or electronic signature on the          discretion, may change the interest rate on your account at any time
       Membership Enrollment Agreement authorizes your account access.             without notice or limit. Interest rates for all deposit products are posted on
       We will not be liable for refusing to honor any item or instruction if we   www.alliantcreditunion.org.
       believe the signature is not genuine. If you have authorized the use        Rates for savings accounts and interest checking accounts may change at
       of a facsimile signature, we may honor any check that appears to            the beginning of the month. Rates for certificates may change on a daily
       bear your facsimile signature even if it was made by an unauthorized        basis but are fixed once the certificate is purchased for the term of the
       person. You authorize us to honor transactions initiated by a third         certificate. Alliant may offer different rates based on different balance tiers
       person to whom you have given your account number even if you do            and may change the balance tiers at any time at our discretion.
       not authorize a particular transaction.
                                                                                   We assess fees against your account as set forth in the Fee Schedule. We
   b. A ccess Options. You may withdraw or transfer funds from your
                                                                                   may change the Fee Schedule at any time and will notify you as required by law.
       account(s) in any manner we permit (e.g., at an automated teller
       machine (ATM), through online or mobile banking, in person, by              7. TRANSACTION LIMITATIONS
       mail, automatic transfer, or telephone, as applicable). We may return          a. W ithdrawal Restrictions. We permit withdrawals only if your account
       as unpaid any check drawn on a form we do not provide, and you                     has sufficient available funds to cover the full amount of the
       are responsible for any loss we incur in handling such a check. We                 withdrawal or you have an established overdraft protection plan.
       have the right to review and approve any form of power of attorney                 Checks or other transfer or payment orders that are drawn against
       and may restrict account withdrawals or transfers. We are under no                 insufficient funds may be subject to a service charge as set forth
       obligation to honor any power of attorney.                                         in the Fee Schedule. If there are sufficient funds to cover some,
   c. A CH & Wire Transfers. If we provide the service, you may initiate                 but not all, of your withdrawal, we may allow those withdrawals for
       or receive credits or debits to your account through wire or ACH                   which there are sufficient funds in any order at our discretion. We
       transfer. ACH transfers move money between financial institutions in               may refuse to allow a withdrawal in some situations, and will advise
       a batch process that may take 2 to 3 business days to clear; whereas               you accordingly; for example: (1) a dispute between account owners
       wire transfers made by the daily cutoff time typically clear the same              (unless a court has ordered Alliant to allow the withdrawal); (2) a
       day. Cutoff times are posted within Alliant Online Banking or you may              legal garnishment or attachment is served; (3) the account secures
       contact us by phone to learn the cutoff times.                                     any obligation to us; (4) required documentation has not been
       Alliant does not control the posting from the receiving financial                  presented; (5) you fail to repay an Alliant loan on time.
       institution for either ACH or wire transfers. Posting may occur multiple       b. T ransfer Limitations. U.S. Federal Regulations permit up to six (6)
       times throughout any given business day. You agree that if funds are               such transfers to an account at another financial institution or
       posted to your account through a wire or ACH transfer, we are not                  to a third party during any calendar month for all types of savings
       required to notify you at the time the funds are received. Instead, the            accounts that are eligible for preauthorized transfers including
       transfer will be shown on your periodic statement or can be viewed                 overdraft protection, electronic, telephonic, ACH, wire and check
       via Alliant Online Banking or in the Alliant Mobile Banking App.                   card payments to third parties. A preauthorized transfer includes any
       If you initiate an ACH or wire transfer either through Alliant or another          arrangement with us to pay a third party from your account upon oral
       financial institution and do not apply the correct account information,            or written orders, including orders received through the automated
       the transaction may be returned. Alliant is not required to investigate            clearing house (ACH).
       and correct an account number. There may be fees associated with                   Please note: we may refuse or reverse a transfer that exceeds these

                                      6                                                                                   7
    Case: 1:19-cv-05965 Document #: 73-8 Filed: 09/24/20 Page 7 of 22 PageID #:1438
     limitations and may assess fees against, suspend, or close your                    c. D
                                                                                            uration of Order. A written or oral stop payment order for pre-
     account. We post the number of monthly transactions within Alliant                    authorized electronic fund transfers are stop payments, a written
     Online Banking under the Account Details option.                                      stop payment order or a stop requested over the phone is effective
     You may make unlimited transfers at an ATM, in person at an Alliant                   for six months from the date of the request. Should the payment be
     Branch, through the mail or to any Alliant Credit Union loan. Alliant                 presented during the six-month period from the date of the call, we
     also limits the amount of money that may be transferred daily and                     will return the payment and the stop will no longer be valid.
     monthly between Alliant and other financial institutions. Limits for new           d. L iability. Fees for stop payment orders are set forth in the Fee
     accounts are more restrictive than longer-tenured accounts. You will                  Schedule. You may not stop payment on any certified check,
     be notified of your limits at the time of your transfer request. Alliant              cashier’s check, teller’s check, or any other check or payment
     may change these limits at any time by giving you notice as required                  guaranteed by Alliant. Although payment of an item may be stopped,
     by law.                                                                               you may remain liable to any item holder, including Alliant. You
                                                                                           agree to indemnify and hold Alliant harmless from all costs, including
8. POSTDATED AND STALEDATED CHECKS                                                         attorney’s fees, damages, or claims related to our refusing payment
We may pay any check without regard to its date. You agree not to deposit                  of an item, including claims of any multiple party account owner,
checks or other items before they are properly payable. We are not                         payee, or endorsee in failing to stop payment of an item as a result of
obligated to pay any check drawn on your account that is presented more                    incorrect information provided by you.
than six months past its date.
                                                                                    10. CHECK 21 AND SUBSTITUTE CHECKS
9. STOP PAYMENT ORDERS                                                              What is a substitute check?
Federal law provides certain protections for automatic payments, including          A substitute check is a legal equivalent of your original check that may
your right to stop a company from taking automatic payments from your               be created at any point during payment processing. It offers the same
account, even if you previously allowed them.                                       protection to you as the original paper check. A substitute check is a legal
       efinitions. A stop payment is a request made to a financial
   a. D                                                                             equivalent represented as a high-quality paper reproduction with a slightly
      institution to cancel a check or payment that has not yet been                reduced image of the front and back of the original check that includes all
      processed. A stop payment order is issued by the account holder               endorsements. The front of a substitute check states: “This is a legal copy
      and can only be enacted if the check or payment has not already               of your check. You can use it the same way you would use the original
      been processed by the recipient.                                              check.” You may use a substitute check as proof of payment just like the
   b. S  top Payment Order Request. In order to stop an automatic payment          original check. Some or all of the checks that you receive back from us
      from being charged to your account, you can instruct Alliant to stop          may be substitute checks. This notice describes rights you have when you
      allowing the company to take payments from your account, referred             receive substitute checks from us. The rights in this notice do not apply
      to as “revoking authorization”. In order to stop the next scheduled           to original checks or to electronic debits to your account. However, you
      payment, you will need to provide Alliant with a stop payment order           have rights under other law with respect to those transactions. A simple
      at least three (3) business days before the payment is scheduled.             photocopy (image of a check) or ‘converted check’ (paper checks that get
      You can give the order in person, over the phone or in writing.               converted into electronic checks by businesses you write checks to) are
      Written orders should be provided within 14 days of your oral                 not considered substitute checks under Check 21 and cannot be used to
      notification. To be binding, an order may be authorized by agreeing           move funds from one bank to another. You may use a substitute check as
      to the terms online or through our automated phone banking service.           proof of payment just like the original check.
      Stop payment requests may also be presented in writing, in which              Your rights regarding substitute checks.
      case they must be dated, signed, and include the full account                 In certain cases, federal law provides a special procedure that allows you
      number and check number and the exact amount. You may make                    to request a refund for losses you suffer if a substitute check is posted to
      an oral stop payment order that will lapse within 14 calendar days            your account (e.g., if you think that we withdrew the wrong amount from
      unless confirmed in writing with in that time. Stop payments that             your account or that we withdrew money from your account more than
      are confirmed in writing or through our automated phone banking               once for the same check). The losses you may attempt to recover under
      or online banking services are effective for six months and may be            this procedure may include the amount that was withdrawn from your
      renewed in writing through our automated phone banking service or             account and fees that were charged as a result of the withdrawal (e.g.,
      online banking service from time to time. We do not have to notify            returned check fees).
      you when a stop payment order expires. The stop payment will be               The amount of your refund under this procedure is limited to the amount
      effective if Alliant receives the order in time for Alliant to act upon the   of your loss or the amount of the substitute check, whichever is less. You
      order and you state the account, check number and exact amount.               also are entitled to interest on the amount of your refund if your account
      You have the right to stop all future payments, the next payment only         is an interest-bearing account. If your loss exceeds the amount of the
      or a series of payments. You should also note the date and amount             substitute check, you may be able to recover additional amounts under
      of the anticipated last debit to the account. If you give us incorrect,       other law.
      untimely or incomplete information, we will not be responsible for
      failing to stop payment on the check. If the stop payment order is            If you use this procedure, you may receive up to $2,500 of your refund
      not received in time for us to act upon the order, we will not be liable      (plus interest if your account earns interest) within ten (10) business
      to you or to any other party for payment of the check. If we re-credit        days after we received your claim and the remainder of your refund (plus
      your account after paying a check over a valid and timely stop                interest if your account earns interest) not later than 45 calendar days after
      payment order, you agree to sign a statement describing the dispute           we received your claim.
      with the payee, to transfer to us all of your rights against the payee or     We may reverse the refund (including any interest on the refund) if we later
      other holders of the check and to assist us in any legal action. Note         are able to demonstrate that the substitute check was correctly posted to
      that Stop Payment Orders will only be placed on Official Checks that          your account.
      are lost, destroyed, or stolen. You should retain a copy of the stop
      payment order for your records.
                                       8                                                                                  9
    Case: 1:19-cv-05965 Document #: 73-8 Filed: 09/24/20 Page 8 of 22 PageID #:1439
How to make a claim for a refund.                                                  ARBITRATION AGREEMENT - If you have a dispute, we want to resolve
If you believe that you have suffered a loss relating to a substitute check        it as quickly and easily as possible. Please contact us to discuss your
that you received and that was posted to your account, please contact us           concerns. If we are unable to informally resolve your dispute, you agree
at 800-328-1935 or mail to 11545 W Touhy Ave. Chicago, IL 60666. You               that it shall be resolved in arbitration. You or Alliant can initiate the
must contact us within 40 calendar days of the date that we mailed (or             arbitration as described in this section.
otherwise delivered by a means to which you agreed) the substitute check           What is Arbitration?
in question or the account statement showing that the substitute check             Arbitration means an impartial third party will hear the dispute
was posted to your account, whichever is later. We will extend this time           between Alliant and you and provide a decision. Binding arbitration
period if you were not able to make a timely claim because of extraordinary        means the decision of the arbitrator is final and enforceable. A
circumstances.                                                                     “dispute” is any unresolved disagreement between Alliant and you.
Your claim must include:                                                           A “dispute” shall also include a disagreement about this Arbitration
    • A description of why you have suffered a loss (e.g., you think that the     Agreement’s meaning, application, or enforcement and whether
      amount withdrawn was incorrect);                                             arbitration applies to a dispute. However, a dispute does not include
    • An estimate of the amount of your loss;                                     the interpretation, validity and enforceability of the class action
    • An explanation of why the substitute check you received is insufficient     waiver set forth below. Disputes regarding the interpretation, validity
      to confirm that you suffered a loss; and                                     and enforceability of the class action waiver shall be decided by a
                                                                                   court. This Arbitration Agreement is entered into pursuant to the
    • A copy of the substitute check and/or the following information to help
                                                                                   Federal Arbitration Act, 9 U.S.C. §§ 1-16 (“FAA”).
      us identify the substitute check: check number, payee’s name, amount
      of the check.                                                                Do I have to agree to this Arbitration Agreement?
                                                                                   Yes. Unless you opt out of this arbitration agreement, then all disputes
11. ALLIANT LIABILITY
                                                                                   shall be decided by arbitration. You may opt-out of this Arbitration
If we do not properly complete a transaction according to this Agreement,
                                                                                   Agreement by calling us at 800-328-1935 or by sending a secure message
we will be liable for your losses or damages not to exceed the amount
                                                                                   through our online banking system within 60 days of this notice being sent
of the transaction, except as otherwise provided by law. We will not be
                                                                                   or establishing your membership.
liable if: (1) your account contains insufficient funds for the transaction; (2)
circumstances beyond our control prevent the transaction; (3) your loss            What disputes are subject to Arbitration?
is caused by you or another financial institution’s negligence; or (4) your        Disputes between you and Alliant about your membership, accounts,
account funds are subject to legal process or other claim. We will not be          account transactions, loans, and any related service with Alliant are
liable for consequential damages, except liability for wrongful dishonor.          subject to arbitration. Any disputes arising from or relating to this
We exercise ordinary care if our actions or non-actions are consistent             Arbitration Agreement, any prior Membership and Account Agreement
with applicable state law, Federal Reserve regulations and operating               between you and Alliant, or the advertising, the application for, or the
letters, Clearinghouse rules, and general banking practices followed in the        approval or establishment of your membership are also included. Disputes
area we serve. You grant us the right, in making payments of deposited             are subject to arbitration, regardless of what theory they are based on or
funds, to rely exclusively on the form of the account and the terms of this        whether they seek legal or equitable remedies. Arbitration applies to any
Agreement. Any conflict between what you or our employees may say or               and all such disputes, whether they arose in the past, may currently exist,
write will be resolved by reference to this Agreement.                             or may arise in the future.
12. ALLIANT LIEN AND SECURITY INTEREST                                             Can I still have my dispute heard by a court or be part of a class action?
If you owe us money as a borrower, guarantor, endorser or otherwise, we            Unless you opt-out of this Arbitration Agreement, you and Alliant
may place a statutory lien on any account in which you have an ownership           are waiving the right to have a dispute heard before a judge or jury,
interest, including accounts on which you are a joint owner, regardless            or decided by a court or government tribunal. You and Alliant also
of their source. This provision does not include Individual Retirement             waive any right or ability to participate in a representative or class
Accounts (IRAs) or any other account that is prohibited by law. We may             action basis in arbitration or court. The only exception to this Arbitration
apply these funds, without further notice to you, in any order to pay off          Agreement is that both you and Alliant have the right to pursue a dispute
your indebtedness. By not enforcing a lien, we do not waive our right to           in a small claims court instead of arbitration, if the dispute is in that court’s
enforce it later. In addition, you grant Alliant a consensual security interest    jurisdiction and it proceeds on an individual basis. No arbitrator shall
in all of your Alliant accounts, including accounts on which you are a joint       have authority to entertain any dispute on behalf of a person who is not
owner, regardless of their source, and obligations secured by property for         a named party, nor shall any arbitrator have authority to make any award
the purpose of paying any debt or amount now or hereafter owed Alliant             for the benefit of, or against, any person who is not a named party. If any
unless prohibited by applicable law. Such a security interest may be used          provision related to a class or representative action is determined to be
to pay for any debt or amount owed to Alliant for an obligation secured by         illegal or legally unenforceable then this Arbitration Agreement will be
your primary residence, but your primary residence shall only be security          inapplicable in its entirety.
to the obligation(s) that it secures. All accounts are non-assignable and          How is a dispute submitted to Arbitration and what rules apply to Arbitration?
non-transferable to third parties.                                                 Either Alliant or you may submit a dispute to binding arbitration at any
                                                                                   time, regardless of whether a lawsuit or other proceeding has previously
13. ARBITRATION AGREEMENT
                                                                                   begun. The party electing arbitration must choose between one of two
If any legal action is brought against your account, we may pay out funds
                                                                                   organizations: the American Arbitration Association (“AAA”) or Judicial
according to the terms of the action or court order, or refuse any payout
                                                                                   Arbitration and Mediation Services (“JAMS”). The rules and codes of
until the dispute is resolved. Any expenses or attorney fees we incur
                                                                                   procedure of the chosen organization in effect when arbitration is elected
responding to legal process may be charged against your account without
                                                                                   will apply. A single arbitrator will conduct the arbitration using applicable
notice, unless prohibited by law. Any legal process against your account is
                                                                                   substantive law and is bound by the terms of this Arbitration Agreement.
subject to our lien and security interest.
                                                                                   The arbitrator can award damages or other relief provided for by law to
                                                                                   you or Alliant, but not to anyone else. The arbitrator’s authority is limited to

                                      10                                                                                  11
    Case: 1:19-cv-05965 Document #: 73-8 Filed: 09/24/20 Page 9 of 22 PageID #:1440
the disputes between you and Alliant. The arbitrator’s decision, rendered         applicable. If you are not a U.S. citizen or I.S. resident alien and do not
in a reasoned opinion, will be final and binding on the parties. A party          qualify for an SSN, you must provide an ITIN. Your failure to furnish a
can file a written appeal to the arbitration administrator within 30 days of      correct TIN or meet other requirements may result in backup withholding.
issuance of the award. The appeal must request a new arbitration based            If your account is subject to backup withholding, we must withhold and
on a good faith objection to the reasoned opinion of the arbitrator(s) and        pay to the Internal Revenue Service (IRS) a percentage of dividends,
shall be heard by three neutral arbitrators designated by the Arbitration         interest, and certain other payments. If you fail to provide your TIN, we
Administrator. The panel will reconsider all factual and legal issues,            may suspend opening your account.
following the same rules of procedure as the initial arbitration, and based
                                                                                  17. B ANK SECRECY ACT (BSA) INFORMATION
on a majority vote therefore determining whether any reversible error has
                                                                                  In compliance with the Currency and Foreign Transactions Act, also
occurred. Any final arbitration award, rendered in a reasoned opinion, will be
                                                                                  known as the Bank Secrecy Act (BSA), the U.S. government now requires
binding on the named parties and enforceable by any court having jurisdiction.
                                                                                  that we ask you to supply certain information about your employment,
If there are any differences between the organization’s rules of procedure and
                                                                                  other sources of income, and anticipated activity on your account(s).
this Arbitration Agreement, this Arbitration Agreement applies.
Who pays Arbitration fees and expenses?                                           18. STATEMENTS
We will reimburse the amount of filing, case management, administration,            a. C ontents. If we provide a periodic statement for your account, you
and arbitrator fees you’re required to pay. Notwithstanding the foregoing,              will receive a periodic statement of transactions and activity on your
we will not reimburse you for any fees if the arbitrators determine that your           account during the statement period as required by applicable law. If
claim or dispute was frivolous or baseless. Each party will be responsible              a periodic statement is provided, you agree that only one statement
for its own fees, including attorneys’ fees in any arbitration, except that the         is necessary for a multiple party account.
arbitrator is permitted to award attorneys’ fees to the prevailing party under      b. S avings or Checking Accounts. You understand and agree that your
applicable law or agreement.                                                            original check, when paid, becomes property of Alliant and may not
14. CONSUMER REPORTS AND OTHER INQUIRIES                                                be returned to you, but copies may be retained by us or payable
We may make any inquiries we consider appropriate to help us verify                     through financial institutions and made available upon your request.
your identity and determine if we should open, maintain, collect or close               You understand and agree that statements are made available to
your account. This may include verification of employment and consumer                  you on the date they are mailed to you. You also understand and
reports or other reports from account information services and other                    agree that checks or copies thereof are made available to you on
consumer reporting agencies. Upon request, we will disclose whether we                  the date the statement is mailed to you, even if the checks do not
requested such a report and, if we did not request a report, we will provide            accompany the statement.
you the name, address and telephone number of the reporting agency.                 c. You are responsible for examining each account statement and
                                                                                       reporting any irregularities to us. We will not be responsible for
15. NOTICES OF ADDRESS, PHONE, NAME OR EMAIL                                           any forged, altered, unauthorized or unsigned items drawn on your
   a. C
       hanges to Name, Address and Account Holder. You are responsible                account if: (1) you fail to notify us within 60 days of the mailing
      for notifying us of any address (both physical and email), phone                 date of the earliest statement regarding any forgery, alteration or
      number (both mobile and landline), name change or death of an                    unauthorized signature on any item described in the statement; or
      account holder. Notices must be in a form and manner acceptable to               (2) any items are forged or altered in a manner not detectable by
      us with enough information to allow us to identify the account. Alliant          a reasonable person, including the unauthorized use of a facsimile
      is only required to attempt to communicate with you at the most                  signature machine. You may not get back any money you lost after
      recent address, email address or phone number you have provided                  the 60 days if we can prove that we could have stopped someone
      to us. We accept a change over the phone, in writing (email is not               from taking the money if you had told us in time.
      accepted) or electronically through our website. If you fail to provide
                                                                                    d. N otice to Alliant. You agree that Alliant’s retention of checks does
      us with your new address, we may update your address using
                                                                                        not alter or waive your responsibility to examine your statements
      information provided by the United States Postal Service. Name
                                                                                        or the time limit for notifying us of any errors. The statement will be
      changes must be requested in writing with documented proof of legal
                                                                                        considered correct for all purposes and we will not be liable for any
      name change.
                                                                                        payment made or charge to your account unless you notify us in
   b. N
       otice of Amendments. Except as prohibited by applicable law, we                 writing within the above time limit for notifying us of any errors. If you
      may change the terms of this Agreement. We will notify you of any                 fail to receive a periodic statement, you agree to notify us within 14
      changes in terms, rates, or fees as required by law. We reserve the               days of the time you regularly receive a statement.
      right to waive any term in this Agreement. Any such waiver shall not
      affect our right to future enforcement.                                     19. INACTIVE ACCOUNTS
                                                                                    a. Inactive Savings Accounts. If your savings account has had no
   c. E
       ffect of Notice. Any written or electronic notice you give us is
                                                                                        withdrawals or deposits, other than credited dividends, for a period
      effective when we receive it. Any written notice we give to you is
                                                                                        of time as determined by Alliant management, it will be considered
      effective when it is deposited in the U.S. Mail, postage prepaid and
                                                                                        “inactive” and charged an Inactivity Fee, as set forth in the Fee
      addressed to you at your statement mailing address. Any electronic
                                                                                        Schedule. To avoid the fee, you must perform at least one of the
      notice we give to you is effective when it is sent to the email address
                                                                                        following actions every year:
      we have on file. Notice to any account owner is considered notice to
      all account owners.                                                                  • Log in to Alliant Online Banking, Phone Banking or Mobile 		
                                                                                             Banking App.
16. TAXPAYER IDENTIFICATION NUMBERS AND BACKUP                                            • Make a deposit.
     WITHHOLDING                                                                           • Opt-out of paper statements (receive eStatements only).
You must provide a U.S. Government issued Taxpayer Identification                          • Open a checking account.
Number (TIN), which shall consist of a Social Security Number (SSN),                       • Open a certificate.
Individual Taxpayer Identification Number (ITIN), or an Employer                           • Obtain a loan.
Identification Number (EIN) for the primary and joint account owner(s) as                  • Contact Alliant by phone to discuss your savings needs.
                                     12                                                                                 13
   Case: 1:19-cv-05965 Document #: 73-8 Filed: 09/24/20 Page 10 of 22 PageID #:1441
        If you do not perform one of these actions at least once per year, we           reserve the right to require the consent of all account owners to terminate
        may assess you the Inactivity Fee.                                              a multiple party account. We are not responsible for payment of any check,
        Inactive savings account status does not apply to members who have              withdrawal, or other item after your account is terminated; however, if we
        open Alliant loans, or who have other active Alliant accounts such              pay an item after termination, you agree to reimburse us.
        as checking, an IRA or a certificate. It also does not apply to savings         23. TERMINATION OF MEMBERSHIP
        accounts where the primary account owner is under age 18 or to                  You may terminate your membership by giving us written notice.
        those accounts that have been open for less than one year.
                                                                                        We may terminate your membership and therefore deny services or you
        We will advise you in writing at least 30 days prior to assessing the
                                                                                        may be subject to expulsion for any reason allowed by applicable law,
        Inactivity Fee, and in some cases closing your account, and provide you
                                                                                        including causing a loss to Alliant or for abusive behavior.
        with the reasonable opportunity to keep your account active and open.
    b. Inactive Checking Accounts. If your checking account has had no                 24. DEATH OF ACCOUNT OWNER
        activity within a one-year calendar period, it will be deemed as an             Please note that Alliant does not accept wills or provide legal advice. We
        inactive account and may be closed. If your checking account is                 therefore encourage you to seek answers from a trusted legal professional.
        closed, any remaining funds will be automatically transferred to                Once Alliant has received a deceased member notification, the account
        your primary savings account minus any fees as set forth in the Fee             and documentation provided will be reviewed and the notifier will be
        Schedule, and your Visa® debit card will be deactivated. Activity is            contacted by a member representative.
        defined as performing transactions on the account such as:                      We may continue to honor all transfer orders, withdrawals, deposits and
           • L og in to Alliant Online Banking, Phone Banking or Mobile Banking App.   other transactions on an account until we are notified of a member’s death.
           •W  riting checks.                                                          Once we are notified of a member’s death, we may pay checks or honor
           •U  sing a Visa® debit card at an ATM or for purchases.                     other payments or transfer orders authorized by the deceased member
                                                                                        for a period of ten (10) days after that date unless we receive instructions
           •U  sing Alliant’s online Bill Pay service.
                                                                                        from any person claiming an interest in the account to stop payment on
           •H  aving ACH deposits or withdrawals posting to the account.               the checks or other items. We may require anyone claiming a deceased
           • Making deposits to or withdrawals from the account.                        owner’s account funds to indemnify us for any losses resulting from our
20. DORMANT ACCOUNTS                                                                    honoring that claim. This Agreement will be binding upon any heirs or legal
If you have had no activity on your account(s) (i.e., primary savings,                  representatives of any account owner. If you do not select a joint owner on
supplemental savings, IRA, minor, trust, custodial, and/or checking                     your checking account, in the event of your death, funds will be transferred
account), within the period prescribed by applicable state law (typically               to your primary savings account and paid to the joint owner (if applicable)
three or five years) then your account(s) is (are) considered to be dormant             or to the beneficiary(ies) named on the primary savings account.
and/or abandoned. Alliant will send a letter to the members 30 days prior               Beneficiaries will be paid upon the receipt of required documentation.
to account closing based on the requirements for each state. The account                Once Alliant has received a deceased member notification, the account
will be assessed a dormant account (Escheat) fee, as set forth in the Fee               will be reviewed by a member representative. For more information about
Schedule, and closed. The funds in your account will then be escheated                  membership eligibility, call Alliant at (800) 328-1935 or visit us online at
to the appropriate state in accordance with applicable laws. Once funds                 www.alliantcredunion.org.
have been released, we will no longer have access to such funds, and if
you choose to reclaim such funds, you must apply to the appropriate state               25. SEVERABILITY
agency. The lone exception is for members that reside in the State of                   If a court holds any portion of this Agreement to be invalid or
California. Alliant will retain the funds from the closed accounts until June of        unenforceable, the remainder of this Agreement shall not be invalid or
the following year prior to remitting to the state.                                     unenforceable and will continue in full force and effect. All headings are
                                                                                        intended for reference only and are not to be construed as part of the
21. SPECIAL ACCOUNT INSTRUCTIONS                                                        Agreement.
You may request that we facilitate certain Trust, Will, or Court-Ordered
Account arrangements. However, because we do not give legal advice, we                  26. ENFORCEMENT
cannot counsel you as to which account arrangement most appropriately                   You are liable to us for any loss, cost or expense we incur resulting from
meets the specific requirements of your Trust, Will, or Court Order. If you             your failure to follow this Agreement. You authorize us to deduct any such
ask us to follow any instructions that we believe might expose us to claims,            loss, costs or expenses from your account without prior notice to you. If
lawsuits, expenses, liabilities, or damages, whether directly or indirectly, we         we bring a legal action to collect any amount due under or to enforce this
may refuse to follow your instructions or may require you to indemnify us               Agreement, we shall be entitled, subject to applicable law, to payment
or post a bond or provide us with other protection. We may require you to               of reasonable attorney’s fees and costs, including fees on any appeal,
provide written authorization when you request account changes.                         bankruptcy proceedings, and any post-judgment collection actions.

22. TERMINATION OF ACCOUNT                                                              27. GOVERNING LAW
In addition to the other provisions in this Agreement, we may terminate                 This Agreement is governed by Alliant’s Bylaws, federal laws and regulations,
your account(s), with or without cause, at any time without notice and/or               the laws of the state where your account is located, including the State of
explanation if there has been any misrepresentation or any other abuse                  Illinois, and local Clearinghouse rules, as amended from time to time. As
of any of your accounts; or we reasonably deem it necessary to prevent                  permitted by applicable law, you agree that any legal action regarding this
a loss to us. We also may require you to close your account and apply for               Agreement shall be brought in a county in which Alliant is located.
a new account if: (1) there is a change in owners or authorized signers;                28. COMMUNICATION
(2) there has been a forgery or fraud reported or committed involving your              Any conflict between what you or our employees may say or write
account; (3) there is a dispute as to the ownership of the account or of                will be resolved by reference to this Agreement. All written and oral
the funds in the account; (4) any checks are lost or stolen; or (5) there are           communication will be in English. If any non-English documents are
excessive returned unpaid items not covered by an overdraft protection                  presented to you or if any conversations are had with you in a language
plan. You may terminate a single party account by giving written notice. We             other than English, it is as a courtesy and does not obligate us to present
                                        14                                                                                    15
   Case: 1:19-cv-05965 Document #: 73-8 Filed: 09/24/20 Page 11 of 22 PageID #:1442
any future documents or conduct future business with you in any language                   ELECTRONIC FUNDS TRANSFER
other than English except as otherwise required by law.                                    AGREEMENT AND DISCLOSURE
We may monitor and record any telephone conversation with you at                 This Electronic Funds Transfer Agreement is the contract that covers your
any time without further notice to you, as allowed by law. The decision          and our rights and responsibilities concerning the electronic funds transfer
to record any conversation shall be solely at our discretion and we shall        (EFT) services offered to you by Alliant Credit Union (Alliant). Electronic
have no liability for doing so or failing to do so. You agree that should        funds transfers are electronically initiated transfers of money from your
your accounts or loans become delinquent or have a negative balance,             account through the electronic funds transfer services described below. By
Alliant or its agents may contact you using any methods as allowed by law,       signing an application or account agreement for EFT services, signing your
including but not limited to telephone calls to any landline or cellular phone   card, or using any service, each of you, jointly and separately, agree to the
number that you provided; secure messaging via Alliant Online Banking;           terms and conditions in this Agreement and any amendments for the EFT
email, text, SMS, or other electronic forms of communication, such as            services offered.
pre-recorded or artificial voice calls or messages. You also agree that you      You authorize us to disclose to third parties, affiliates, and agents, such
shall be solely responsible for any fees charged by your Internet or cellular    as independent auditors, consultants or attorneys, information you have
provider that you incurred through such contact.                                 provided or that we, or our affiliates, have obtained about your accounts
                                                                                 and the transfers you make electronically for the following reasons:
                                                                                       • To comply with laws, government agency rules or orders,
                                                                                         subpoenas, or other legal process or to give information to any
                                                                                         government agency or official having legal authority to request such
                                                                                         information
                                                                                       • To verify your account’s existence and condition for a third party,
                                                                                         such as a credit bureau or merchant
                                                                                       • When necessary to complete any type of transfers and any type of
                                                                                         bill payments
                                                                                       • To provide services relating to your account or to offer other
                                                                                         products and services
                                                                                       • If you give your permission
                                                                                 For additional information on how we may share your information, please
                                                                                 visit www.alliantcreditunion.org/privacy
                                                                                 1. EFT SERVICES
                                                                                 If approved, you may conduct any one or more of the EFT services offered
                                                                                 by Alliant.
                                                                                     a. S
                                                                                         avings ATM card. If approved, you may use your Savings ATM card
                                                                                        and PIN (Personal Identification Number) at Alliant-owned ATMs and
                                                                                        participating non-proprietary ATMs. At the present time, you may use
                                                                                        your Savings ATM card to:
                                                                                           • Obtain balance information for your savings accounts
                                                                                           • Withdraw funds from your savings accounts up to $500 per day
                                                                                              (in most instances).
                                                                                        Make deposits up to $10,000 per day (in most instances) See section
                                                                                        2 in this document for transfer limitations that may apply to these
                                                                                        transactions. Not all ATMs are deposit-taking ATMs. Please note not
                                                                                        all ATMs take cash or check deposits.
                                                                                        To find a fee-free network ATM, refer to the ATM locator in the Alliant
                                                                                        mobile banking app or on www.alliantcreditunion.org.
                                                                                        Members may not have both a Savings ATM card and a Visa® debit
                                                                                        card for the same membership account.
                                                                                     b. V
                                                                                         isa® debit card. You may use your Visa® debit card to purchase
                                                                                        goods and services from participating merchants. If you wish to
                                                                                        pay for goods or services over the Internet, you may be required
                                                                                        to provide the card number security information before you will be
                                                                                        permitted to complete the transaction.
                                                                                        You agree that you will not use your Visa® debit card for any
                                                                                        transaction that is illegal under applicable federal, state, or local law.
                                                                                        Funds to cover your Visa® debit card purchases will be deducted
                                                                                        from your checking account. If the balance in your checking account
                                                                                        is not sufficient to pay the transaction amount, Alliant may pay the
                                                                                        amount and treat the transaction as a request to transfer funds from
                                                                                        approved Overdraft Protection accounts or, if you have so elected,
                                                                                        to cover the transaction with Courtesy Pay protection. If you initiate

                                     16                                                                                 17
Case: 1:19-cv-05965 Document #: 73-8 Filed: 09/24/20 Page 12 of 22 PageID #:1443
   a transaction that overdraws your account, you agree to make                • Withdraw funds from your savings, checking, and line-of-credit
   immediate payment of any overdrafts together with any service                 accounts.
   charges to Alliant. In the event of repeated overdrafts, Alliant may        • Transfer funds between your savings, checking, and line-of-credit
   terminate all services under this Agreement.                                  accounts.
   You may use your Visa® debit card and PIN at Alliant-owned ATMs             • Obtain balance information for your Alliant accounts.
   and participating nonproprietary ATMs. Alliant does not charge a fee        • Make loan payments from your savings and checking accounts.
   for using the Visa® debit card at its proprietary ATMs or through its
                                                                               • Determine if a particular item has cleared.
   fee-free network ATMs. If a fee is charged by the ATM owner, Alliant
   will rebate up to $20 per month in ATM fees, excluding the Visa® ISA        • Make inter-account transfers from savings, checking, and line-of- redit
   (international currency exchange) fee.                                        accounts.
   At the present time, you also may use your Visa® debit card to:             • Verify transactions (i.e., ACH, debit card).
     • Make deposits to your savings and checking accounts                    • The automated phone banking service will be available for your
                                                                                 convenience 24 hours per day. This service may be interrupted for a
     • Withdraw funds from your savings and checking accounts
                                                                                 short time each day for data processing.
     • Transfer funds from your savings and checking accounts
                                                                               • The following limitations on the frequency and amount of automated
     •O  btain balance information for your savings and checking accounts       phone banking transactions may apply:
     • Make POS (Point-of-Sale) transactions with your PIN to purchase               - The maximum withdrawal and transfer amount per day may 		
        goods or services at merchants that accept transactions routed                  not exceed the available funds in your account.
        through various PIN networks
                                                                                      - The maximum transfer amount per day made to accounts 		
     • Make signature-based transactions routed through Visa®                          you have previously authorized to transfer to is equal to the 		
     • Order goods or services by mail, Internet or telephone from                     available funds in your account.
        places that accept Visa®                                                      - Transfers to other Alliant account(s) is/are limited to 		
   Limitations. The following limitations on the frequency and amount of                $9,999.99 per day unless the account has previously been 		
   Visa® debit card transactions may apply:                                             set up as a transferee.
     • There is no limit on the number of Visa® debit card purchases                 - See Section 2 in this document for transfer limitations that 		
        you can make per day; however, purchase amounts are limited                     may apply to these transactions.
        to $2,000 PIN + $2,000 signature-based transactions per day, if             Alliant reserves the right to refuse any transaction that would draw
        there are sufficient funds in your account.                                 upon insufficient funds, exceed a credit limit, lower an account
     • New member purchase amounts are limited to $500 PIN + $500                  below a required balance, or otherwise require us to increase our
        signature-based transactions per day, if there are sufficient funds         required reserve on the account. All checks are payable to you as
        in your account.                                                            a primary member and will be mailed to your address of record.
     •Y  ou may withdraw up to a maximum of $1,000 in any one day                  Alliant may set other limits on the amount of any transaction, and
        from an ATM machine, if there are sufficient funds in your account.         you will be notified of those limits. The service will discontinue if no
        New members may withdraw up to a maximum of $200 in any                     transaction is entered or after numerous unsuccessful attempts to
        one day from an ATM machine, if there are sufficient funds in your          enter a transaction, and there may be limits on the duration of each
        account.                                                                    telephone call.
     • You may transfer up to the available balance in your accounts at       d. T elephone Initiated Payments and Transfers. You can make
        the time of the transfer.                                                  payments or transfers by telephone. If you elect to make payments
     • You can make ATM deposits with your Visa® debit card with a                or transfers by telephone, you may be assessed a fee for each
        $20,000 daily limit.                                                       occurrence as set forth in the Fee Schedule. Telephone payments
                                                                                   may be used for an Alliant loan, credit card and mortgage
     • See section 2 on in this document for transfer limitations that may
                                                                                   payments received from other financial institutions. See Section
        apply to these transactions.
                                                                                   2 in this document for transfer limitations that may apply to these
   The following special limitations apply to Visa® debit card transactions        transactions.
   associated with Alliant Teen Checking accounts:
                                                                                   Payments or transfers initiated by telephone will post on the same
     • Purchase amounts are limited to $300 PIN + $300 signature-
                                                                                   business day unless they are scheduled for a future date up to 30
        based transactions per day, if there are sufficient funds in your
                                                                                   days. Payments or transfers can be canceled on the same day of
        account.
                                                                                   the telephone call up to the cut-off time, or if future dated, up to two
     • ATM withdrawals are limited to $100 per day, if there are sufficient       business days before the scheduled postdate. Alliant will not be held
        funds in your account.                                                     responsible for cancellation requests that do not allow sufficient time
     • See section 2h Teen Checking for other limitations that may                to stop the transaction from going out. The maximum withdrawal or
        apply.                                                                     transfer amount per day may not exceed the available funds in your
c. A
    utomated Phone Banking Service. A PIN is required to access your              account or Alliant’s daily maximum limit. Alliant reserves the right
   account(s) via the automated phone banking service. For immediate               to refuse any transaction that would draw upon insufficient funds,
   access, you can set your PIN on Alliant Online Banking or when you              exceed a credit limit, lower an account below a required balance, or
   call 800-328-1935. You may request a PIN be sent to you when you                otherwise require us to increase our required reserve on the account.
   speak with a Member Service Representative. Joint owners may not                Alliant may set other limits on the amount of any transaction, and
   initiate, modify, or delete passwords or access codes of the Primary            you will be notified of those limits. Alliant may refuse to honor any
   owner. You must use your PIN along with your member account                     transaction for which you do not have sufficient available verified
   number to access your accounts. At the present time you may use                 funds. Alliant will charge a fee for any ACH transfers that are
   the automated phone banking service to:                                         returned from another financial institution as set forth in the Fee
                                                                                   Schedule.
                                  18                                                                               19
Case: 1:19-cv-05965 Document #: 73-8 Filed: 09/24/20 Page 13 of 22 PageID #:1444
e. D
    irect Deposit. Upon instruction of (i) your employer or (ii) the                 after numerous unsuccessful attempts to enter a transaction, and
   Treasury Department or (iii) other financial institution(s), Alliant               there may be limits on the duration of each access. The following
   will accept direct deposits of your paycheck or of federal recurring               limitations may apply to Alliant Online and Mobile Banking:
   payments, such as Social Security, to your savings or checking                       • The maximum withdrawal and transfer amounts per day may not
   account.                                                                                exceed the available funds in your account.
f. Preauthorized Debits. Upon instruction, we will pay certain recurring                • The maximum transfer amount per day made to accounts you
transactions from your savings account, checking account and loan                          have previously authorized to transfer to is equal to the available
payments. (See Section 2 in this document for transfer limitations that                    funds in your account.
may apply to these transactions.)                                                       • Transfers to any other account(s) is/are limited to $9,999.99 per day.
     • Stop Payment Rights. If you have arranged in advance to make a                  • Alliant maintains ACH transfer balance limits for all member
        single or recurring electronic funds transfer (EFT-ACH) out of your                accounts. Members will receive more tailored information about
        account(s), you may place the following stops: single, multiple,                   specific daily transfer limits when making a transaction through
        or indefinite. You must notify us orally at any time up to three                   Online Banking. Limits are based on account history, including
        business days before the scheduled date of the transfer. ACH                       length of membership and status, as well as other factors. Alliant
        stop payments need exact company name or company ID and                            reserves the right to adjust these limits at any time. Members
        dollar amount to be valid. Revocation of a recurring ACH transfer                  may transfer amounts above these limits by using Alliant’s wire
        must be done through the originator of the EFT-ACH. Stop                           transfer service, pursuant to Alliant’s current fees for outgoing
        payments placed on ACH transactions will be effective up until the                 wire transfer services. See Section 2 in this document for transfer
        item is presented for payment except in the case of an indefinite                  limitations that may apply to these transactions.
        stop payment.
                                                                                 i. O nline Bill Pay. We will process bill payment transfer requests only
     • Liability for Failure to Stop Payment of Preauthorized Transfers.           to those creditors Alliant has designated in the User Instructions
        If you order us to stop payment of an EFT-ACH transfer three                and such creditors as you authorize and for whom Alliant has the
        business days or more before the transfer is scheduled, and we              proper vendor code number. We will not process any bill payment
        do not do so, we will be liable for your losses or damages.                 transfer if the required transaction information is incomplete. We will
g. E
    lectronic Check Conversion/Electronic Returned Check Fees. If                  withdraw the designated funds from your Alliant Checking account for
   you pay for something with a check, you may authorize your check                 bill payment transfer by the designated cut-off time on the date you
   or share draft to be converted to an electronic fund transfer. You               schedule for payment as designated in Alliant’s Bill Pay agreement.
   may also authorize merchants to electronically debit your account for            We will process your bill payment transfer within a designated number
   returned check fees. You are considered to have authorized these                 of days before the date you are scheduled for payment as designated
   electronic funds transfers if you complete the transaction after being           in Alliant’s Bill Pay Agreement. You must allow sufficient time for
   told (orally or by a notice posted or sent to you) that the transfer may         vendors to process your payment after they receive a transfer from
   be processed electronically or if you sign a written authorization.              us. Please leave as much time as though you were sending your
   Refer to Fee Schedule.                                                           payment by mail. We cannot guarantee the time that any payment
h. A
    lliant Online and Mobile Banking. A password is required to access             will be credited to your account by the vendor. There is no limit on the
   your accounts via Alliant Online Banking or Mobile Banking services.             number of bill payments per day.
   You must use your password with your user name to access your                 j. An Alliant Checking account is required for use with Alliant Bill
   accounts. At the present time, you may use Alliant Online and Mobile             Pay. There are no fees to maintain a Bill Pay account; however, if
   Banking to:                                                                      insufficient funds or other returns occurred, applicable fees will apply.
     • Withdraw funds from your savings, checking, and line-of-credit              Please refer to the current Fee Schedule for a complete list of fees.
        accounts.
                                                                                 k. If you have Courtesy Pay on your Alliant Checking account, it will not
     • Pay bills from your Alliant Checking account.                                 be implemented as a source to cover overdraft bill pay items.
     • Transfer funds between your savings, checking, and line-of-credit
        accounts.                                                             2. TRANSFER LIMITATIONS
                                                                              For all types of savings accounts that are eligible for preauthorized,
     • Obtain balance information for your Alliant accounts.
                                                                              automatic, telephonic, electronic or audio response transfers, you may
     • Make loan payments from your savings and checking accounts.           make up to six such transfers to an account at another financial institution
     • Make inter-account transfers from savings, checking, and line-of-     or to a third party during any calendar month. If you reach these limitations
        credit accounts.                                                      within a calendar month, additional transactions will not be able to be
   Your accounts can be accessed through Alliant Online Banking via           completed and may be returned unpaid. If this is the case, you may be
   personal computer or most mobile devices. Alliant Online Banking           assessed an NSF fee, as set forth in the Fee Schedule.
   will be available for your convenience 24 hours per day. This service
                                                                              3. CONDITIONS OF EFT SERVICES
   may be interrupted for a short time each day for data processing.
                                                                              “Access device” means a card, code, or other means of access to a
   We reserve the right to refuse any transaction that would draw upon
                                                                              consumer’s account, or any combination thereof, that may be used by the
   insufficient funds, exceed a credit limit, lower an account below a
                                                                              consumer to initiate electronic fund transfers.
   required balance, or otherwise require us to increase our required
   reserve on the account. Note: All checks made payable to you as               a. O
                                                                                     wnership of Cards. Any card or other device that we supply to
   a primary member will be mailed to your address of record.                       you is our property and must be returned to us, or to any person
                                                                                    whom we authorize to act as our agent, or to any person who is
   We may set other limits on the amount of any transaction, and
                                                                                    authorized to honor the card, immediately according to instructions.
   you will be notified of those limits. We may refuse to honor any
                                                                                    The card may be repossessed at any time at our sole discretion
   transaction for which you do not have sufficient available verified
                                                                                    without demand or notice. You cannot transfer your card or account
   funds. The service will discontinue if no transaction is entered or
                                                                                    to another person.
                                  20                                                                                  21
   Case: 1:19-cv-05965 Document #: 73-8 Filed: 09/24/20 Page 14 of 22 PageID #:1445
    b. H onoring the Card. Neither we nor merchants authorized to honor          5. MEMBER LIABILITY ON UNAUTHORIZED TRANSACTIONS
       the card will be responsible for the failure or refusal to honor the       You are responsible for all EFT transactions you authorize. If you permit
       card or any other device we supply to you. If a merchant agrees to         someone else to use an EFT service, your card or your access code, you
       give you a refund or adjustment, you agree to accept a credit to your      are responsible for any transactions they authorize or conduct on any of
       account in lieu of a cash refund.                                          your accounts. In order to maintain secure communications and reduce
    c. F
        oreign Transactions. Purchases and cash withdrawals made in              fraud, you agree to protect the security of your numbers, codes, marks,
       foreign countries and foreign currencies using an Alliant- issued card     signs, passwords, or other means of identification. We reserve the right
       will be debited from your account in U.S. dollars. The exchange rate       to block access to the services to maintain or restore security to Alliant
       for transactions in a foreign currency will be a rate selected by Visa®    Online Banking and our systems if we reasonably believe your access
       from the range of rates available in wholesale currency markets for        codes have been or may be obtained or are being used or may be used by
       the applicable central processing date, which rate may vary from           an unauthorized person(s). You will bear the liability or the risk of any error
       the rate Visa itself receives or the government-mandated rate in           or loss of data, information, transactions or other losses that may be due to
       effect for the applicable central processing date, plus 1 percent. The     the failure of your computer system or third-party communications provider
       currency conversion rate used on the processing date may differ from       on which you may rely.
       the rate that would have been used on the purchase date or card            Tell us AT ONCE if you believe your card has been lost or stolen, that
       holder statement posting date. An International Service Assessment         an electronic fund transfer has been made without your permission, or if
       fee (ISA) will be assessed on all transactions where the merchant          you believe someone has used your card or access code or otherwise
       country differs from the country of the card issuer. The converted         accessed your accounts without your authority. Telephoning is the best
       transaction amount will be shown separately from the International         way of keeping your possible losses down. You could lose all the money in
       Service Assessment fee on your account statement. This fee will be         your account (plus your maximum overdraft line of credit). If a transaction
       assessed on all international purchases, credit vouchers, and cash         was made with your card or card number without your permission, and
       disbursements. If applicable, finance charges will be assessed to the      was either a Visa® or Interlink transaction, you will have no liability for the
       International Service Assessment fee.                                      transaction. For all other EFT transactions, including ATM transactions,
    d. S ecurity of Access Codes and PINs. You may use one or more               your liability for an unauthorized transaction is determined as follows.
       access codes with your electronic funds transfers, for example for         If you tell us within two business days after you discover the loss or theft
       Visa® debit cards, Savings ATM cards, or Automated Telephone               of your card – not including the day you learn of the loss or theft of your
       Banking Services. The access codes issued to you are for your              card -- you can lose no more than $50. If you fail to notify Alliant within
       security purposes. Any codes issued to you are confidential and            2 business days of the discovery, the lesser of $500 or: the sum of the
       should not be disclosed to third parties or recorded on or with the        amount of unauthorized transfers made within the first two business days,
       card. You are responsible for the safekeeping of your access codes.        up to $50, and the amount of the unauthorized transfers made after two
       You agree not to disclose or otherwise make your access codes              business days before notice to Alliant someone used your card without your
       available to anyone not authorized to sign on your accounts. If            permission. If you do NOT tell us within the two business days and we can
       you permit someone else to use an EFT service, your card or your           evidence that we could have stopped someone from using your card without
       access code, you are responsible for any transactions they authorize       your permission if you had told us, you could lose as much as $500.
       or conduct on any of your accounts. You understand that any joint
       owner you authorize to use an access code may withdraw or transfer         Also, if your statement shows transfers that you did not make, tell us at
       funds from any of your accounts. If you fail to maintain the security of   once. If you do not tell us within 60 days after the statement was mailed,
       these access codes and Alliant suffers a loss, we may terminate your       you may not get back any money lost after the 60 days if we can prove
       EFT services immediately.                                                  that we could have stopped someone from making the transfers if you had
                                                                                  told us in time. If a good reason (such as a long trip or hospital stay) kept
    e. J oint Accounts. If any of your accounts accessed under this
                                                                                  you from telling us, we may extend the time periods. You may be required
       Agreement are joint accounts, all joint account owners shall
                                                                                  to provide documentation to substantiate your claim for the delay. If you
       be bound by this Agreement and, alone and together, shall be
                                                                                  believe your card has been lost or stolen or that someone has transferred
       responsible for all EFT transactions to or from any savings, checking
                                                                                  or may transfer money from your account without your permission, call:
       or loan accounts as provided in this Agreement. Each joint account
                                                                                  800-328-1935 or write to: Alliant Credit Union, PO Box 66945, Chicago, IL
       owner, without the consent of any other account owner, may, and
                                                                                  60666-0945.
       hereby is authorized by every other joint account owner to, make
       any transaction permitted under this Agreement. Each joint account         6. RIGHT TO RECEIVE DOCUMENTATION
       owner is authorized to act for the other account owners, and Alliant       You will receive or have the option to receive a receipt at ATM teller
       may accept orders and instructions regarding any EFT transaction on        stations and merchant locations each time you make a transaction.
       any account from any joint account owner.                                  However, for certain small dollar transactions at merchant locations, you
4. FEES AND CHARGES                                                               may not receive a receipt.
There are certain fees and charges for electronic funds transfer services.           a. P
                                                                                         eriodic Statement. Transfers and withdrawals made through
For a listing of all applicable fees, see our current Fee Schedule. From                any ATM or point of sale (POS) terminal, debit card transactions,
time to time, the fees may change. We will notify you of any changes as                 automated phone banking, preauthorized EFTs, electronic/PC
required by applicable law.                                                             transactions, or bill payments you make will be recorded on your
If you use an ATM not owned by us, you may be charged a surcharge-fee                   periodic statement. You will receive a statement monthly unless
by the ATM operator or any network used to complete the transaction (and                there is no transaction in a particular month. In any case, you will
you may be charged a fee for a balance inquiry). The fee will be debited                receive a statement at least quarterly. Refer to the Fee Schedule for
from your account if you elect to complete the transaction or continue with             information regarding paper statement fees.
the balance inquiry. Refer to the Fee Schedule for information about ATM
rebates.

                                     22                                                                                 23
   Case: 1:19-cv-05965 Document #: 73-8 Filed: 09/24/20 Page 15 of 22 PageID #:1446
   b. R
       eceipt. We will make a receipt available to a member at the time             10. ERROR RESOLUTION
      the consumer initiates an electronic fund transfer at an electronic            In Case of Errors or Questions About Your Statement Containing
      terminal. If a member does not complete an ATM transfer that is                Electronic Funds Transfers (EFTs). Contact us as soon as you can
      initiated but not completed, a receipt will not be issued.                     if you think your statement or receipt is wrong or if you need more
   c. D
       irect Deposit. If you have arranged to have a direct deposit made            information about a transfer listed on the statement receipt. We must hear
      to your account at least once every 60 days from the same source               from you no later than 60 days after we sent the FIRST statement on
      and you do not receive a receipt (such as a pay stub), you can find            which the problem or error appeared. Submit inquiries to:
      out whether or not the deposit has been made by logging into Alliant               • Toll-free: 800-328-1935 (24/7) or +1-773-462-2000
      Online Banking, calling our automated phone banking service or the                 • U.S. Mail: Alliant Credit Union, PO Box 66945, Chicago, IL 60666- 		
      Member Contact Center at 800-328-1935. This does not apply to                        0945
      transactions occurring outside the United States.
                                                                                         • Electronically through Alliant Online Banking:
7. BUSINESS DAYS                                                                            1. Log in to online banking;
Our business days are Monday through Friday from 8:30 a.m. to 5 p.m.
                                                                                            2. Select “Messages” on the right to compose your secure message;
Central Time, excluding federal holidays.
                                                                                            3. Make sure to include “Error Resolution” in the subject line. In 		
8. ALLIANT LIABILITY FOR FAILURE TO MAKE TRANSFERS                                              your communication: 1) Tell us your name and account number 		
If we do not complete a transfer to or from your account on time or in the                      (if any); 2) describe the error or the transfer you are unsure about,
correct amount according to our Agreement with you, we will be liable for                       and explain as clearly as you can why you believe it is an error or
your losses or damages proximately caused by our error. However, there                         why you need more information; and 3) tell us the dollar amount of
are some exceptions; we will not be liable, for instance:                                       the suspected error.
    • If, through no fault of ours, there is not enough money in your               If you tell us orally, we may require that you send us your complaint or
       accounts to complete the transaction, if any funds in your accounts           question in writing within ten (10 business days. We will determine whether
       necessary to complete the transaction are held as uncollected funds           an error occurred within ten (10) business days after we hear from you and
       pursuant to our Funds Availability Policy, or if the transaction involves     will correct any error promptly. If we need more time, however, we may
       a loan request exceeding your credit limit.                                   take up to 45 days to investigate your complaint or question. If we decide
    • If you used your card or access code in an incorrect manner.                  to do this, we will credit your account within ten (10) business days for the
    • If the ATM was not working properly and you knew about the problem            amount you think is in error, so that you will have the use of the money
       when you started the transaction.                                             during the time it takes us to complete investigation. If we ask you to put
                                                                                     your complaint or question in writing and we do not receive it within ten
    • If acts of God (including but not limited to fire, flood, or power failure)
                                                                                     (10) business days, we may not credit your account.
       prevent the transaction.
    • If the money in your account is subject to legal process or other claim.      For errors involving new accounts, point-of-sale, or foreign-initiated
                                                                                     transactions, we may take up to 90 days to investigate your complaint or
    • If funds in your account are pledged as collateral subject to our lien or
                                                                                     question. For new accounts, we may take up to 20 business days to credit
       frozen because of a delinquent loan.
                                                                                     your account for the amount you think is in error.
    • If the error was caused by a system of any participating ATM network.
                                                                                     We will tell you the results within three business days after completing our
    • If any circumstances beyond our control (such as your willful or
                                                                                     investigation. If we decide there was no error, we will send you a written
       negligent use of your card, access code, or any EFT facility for making
                                                                                     explanation. You may ask for copies of the documents that we used in
       such transfers) prevent the transaction.
                                                                                     our investigation. Any Teen Checking Visa Debit Card error resolution will
    • If the telephone or computer equipment you use to conduct audio               require a signature from a parent or guardian.
       response or electronic communications is not working properly and
       you know or should have known about the breakdown when you                    In Case of Errors or Questions Regarding Your Statement
       started the transaction.                                                      Send notice of discrepancies, questions or requests for more information
                                                                                     regarding a transaction on your statement to:
    • If you have bill payment services, we can only confirm the amount, the
       participating merchant, and date of the bill payment transfer made by             • U.S. Mail: Alliant Credit Union, PO Box 66945, Chicago, IL 60666-		
       Alliant. For any other error or question you have involving the billing             0945.
       statement of the participating merchant, you must contact the merchant            • Electronically through Alliant Online Banking:
       directly. We are not responsible for investigating such errors.                      1. Log in to online banking;
    • Any other exceptions as established by Alliant.                                      2. Select “Messages” on the right to compose your secure message
9. NOTICES                                                                                  3. Make sure to include “Error Resolution” in the subject line. In your
All written notices from us will be effective as indicted in the notice or as                   communication, please provide the following information: (1)Your
required by law or regulation. In all other cases, it is considered effective                   name and member account number (2) The dollar amount of the
when the notice is sent electronically or to your last known address in                         suspected error and date (3) Describe the error or the transaction
Alliant’s records. Notice to any account owner is considered notice to                          and explain as clearly as you can why you believe there is an error
all account owners. Notices from you will be effective when received by              We must receive written notice from you no later than 60 days after we
Alliant.                                                                             sent the first statement on which the problem or error appeared, and at
                                                                                     least three business days before an automated payment is scheduled if
                                                                                     you want to stop payment on the amount you think is wrong.
                                                                                     You must notify us of any potential errors in writing (including
                                                                                     electronically). You may telephone us, but if you do we are not required
                                                                                     to investigate any potential errors and you may have to pay the amount in
                                                                                     question.

                                       24                                                                                   25
   Case: 1:19-cv-05965 Document #: 73-8 Filed: 09/24/20 Page 16 of 22 PageID #:1447
Within 30 days of receiving your letter, we must tell you that we received                 FUNDS AVAILABILITY POLICY
your letter. We will also tell you if we have already corrected the error.     This disclosure describes your ability to withdraw funds at Alliant. It only
Within 90 days, we must either correct the error or explain why we believe     applies to the availability of funds in transaction accounts excluding
the statement was correct. If we find that we made a mistake on your           certificate accounts. Alliant reserves the right to delay the availability of
statement, you will not have to pay any finance charges related to any         funds deposited to accounts for transactions that appear to be suspicious
questioned amount. If we didn’t make a mistake, you may have to pay            or are not transaction accounts for periods longer than those disclosed in
finance charges, and you will have to make up any missed payments on           this policy.
the questioned amount. In either case, we will send you a statement of the
amount you owe and the date that it is due.                                    1. GENERAL POLICY
                                                                               We strive to make funds from your deposits available to you on the same
You are not obligated to pay the amount in question during the                 business day that we receive your deposit. Once deposits are available,
investigation process; however, you are obligated to pay the remaining         you can withdraw the funds and we will use the funds to pay checks that
parts of your account that are not in dispute.                                 you have written. For determining the availability of your deposits, every
While we investigate your inquiry, we cannot report your account as            day is a business day except Saturdays, Sundays, and Federal holidays.
delinquent or take any action to collect the amount in question. The charge    If you make a mobile deposit before 1:00 pm CST on a business day
in question may remain on your statement, and we may continue to charge        that we are open, we will consider that day to be the day of your deposit.
you interest on that amount. We can apply any unpaid amount against            Generally, if you make a deposit on a day we are not open, we will treat
your credit limit.                                                             the deposit as made on the next business day we are open. Deposits made
If, after the investigation, you fail to pay the amount that we think you      at ATM, electronically, or at a branch are considered same business day if
owe, we may report you as delinquent. However, if our explanation does         made before 5:00 pm CST. Extended holds may apply.
not satisfy you and you write to us within ten (10)days telling us that you    Government Checks, Cashier’s Checks and Other Special Types of
still refuse to pay, we must tell anyone we report you to that you have a      Checks
question about your statement. And, we must tell you the name of anyone        For Alliant members who meet certain criteria and guidelines, in some
we reported you to. We must tell anyone we report you to that the matter       instances and upon our discretion, additional funds from the item(s) you
has been settled between us when it finally is. If we don’t follow these       deposit may become available to you more quickly than listed. Decision
rules, we can’t collect the first $50 of the questioned amount, even if your   criteria are risk based, linked to account history, determined by Alliant
statement was correct.                                                         using internal and confidential information, and are subject to change at
Special Rules for Credit Card Purchases                                        any time without notice. At a minimum, you will receive funds availability
If you have a problem with the quality of products or services that you        as listed herein.
purchased with your Alliant credit card and you have tried in good faith to    Provided the payee and the presenter of the check are both Alliant
correct the problem with the merchant, you may have the right not to pay       members or a non-member endorser is present with identification, funds
the remaining amount due on the products or services. To use this right, all   will be available on the day we receive the deposit for the following items:
of the following must be true:                                                     •G overnment checks and low-risk items including on-us checks,
     1. You must have made the purchase in your home state or, if not 		             certified checks, cashier’s checks, teller’s checks, Federal Reserve
        within your home state, within 100 miles of your current mailing 		          Bank checks, Federal Home Loan Bank checks, government checks
        address, and the purchase price must have been more than $50                 (federal, state, and local), United States Postal Service money orders,
     2. You must have used your credit card for the purchase. Purchases              and payroll checks from Select Employer Groups (SEG)
        made with cash advances from an ATM or with a check that 		                •P ayroll checks from Select Employer Groups (SEGs) received via
        accesses your credit card account do not qualify                             direct deposit, mailed in or presented directly to Alliant
     3. You must not yet have fully paid for the purchase                          • The first $2,500 applies to items stated above and to personal, 		
These limitations do not apply if we own or operate the merchant, or if               business checks and third-party checks
we mailed you the advertisement for the products or services. If all of the
criteria above are met and you are still dissatisfied with the purchase,       2. RESERVATION OF RIGHT TO HOLD
contact us in writing (or electronically) at the address or website listed     In some cases, we will not make all of the funds that you deposit by check
above. While we investigate, the same rules apply to the disputed amount       available to you on the same business day that we receive your deposit.
as discussed above. After we finish our investigation, we will tell you our    Funds may not be available for withdrawal until the seventh business day
decision. At that point, if we think you owe an amount and you do not pay,     after the day of your deposit (see sections 3 through 7). The first $200
we may report you as delinquent.                                               of your deposit, however, may be available for withdrawal on the same
                                                                               business day of your deposit. If we are not going to make all of the funds
11. TERMINATION OF EFT SERVICES                                                from your deposit available for withdrawal on the same business day, we
You may terminate this Agreement or any EFT service under this                 will notify you at the time you make your deposit. The remaining funds will
Agreement at any time by notifying us in writing and stopping your use of      show as “Pending” in Alliant Online Banking and within the Alliant Mobile
your card and any access code. You must destroy your cards. You also           Banking app. We will also tell you when the funds will be available for
agree to notify any participating merchants that their authority to make       withdrawal. Held funds are not included in your Available Balance and any
bill payment transfers has been revoked. We may also terminate this            transaction may cause an overdraft if the Available Balance is insufficient
Agreement at any time by notifying you orally or in writing. If we terminate   to post the transaction. If your deposit is not made directly to one of our
this Agreement, we may notify any participating merchants making               employees, or if we take this action after you have left the premises, we
preauthorized debits or credits to any of your accounts that this Agreement    will mail you the notice by the next business day after we receive your
has been terminated and that we will not accept any further preauthorized      deposit. If you will need the funds from a deposit right away, you should
transaction instructions. We may also program our computer system not          ask us when the funds will be available for withdrawal.
to accept your card or access code for any EFT service. Whether you or
Alliant terminates this Agreement, the termination shall not affect your
obligations under this Agreement for any EFTs made prior to termination.
                                    26                                                                               27
   Case: 1:19-cv-05965 Document #: 73-8 Filed: 09/24/20 Page 17 of 22 PageID #:1448
3. LONGER DELAYS MAY APPLY                                                                • Funds from the deposit of personal and business checks will be
Federal law permits financial institutions to delay the availability of funds               available for withdrawal on the seventh business day after we receive
for a reasonable period of time for certain types of deposits. We may delay                 the deposit.
your ability to withdraw funds deposited by check into your account an                    • Alliant does not accept third-party checks for deposit into abused
additional number of days for the following reasons:                                        accounts.
    • Large deposits (greater than $5,000): Any amount exceeding $5,000              6. DEPOSITS AT ATMS
      may be held for a reasonable time according to Alliant’s availability policy.   In most instances, $2,500 of funds from deposits made at Alliant ATMs will
    • Redeposited Checks: Funds may be held unless the check was                     be available for withdrawal on the day of deposit. The remaining balance,
      returned because an endorsement was missing or because the check                if any, will be available for withdrawal on the second business day. The
      was postdated. In such a case, if the deficiency has been corrected,            same policy applies to deposits made at non-proprietary ATMs (ATMs that
      the check may not be held as a redeposited check.                               Alliant does not own or operate).
    • Reasonable cause to doubt the collectability of a check: Doubtful              7. HOLDS ON OTHER FUNDS
      collectability may exist for postdated checks, checks dated more than           If we accept a check for deposit that is drawn on another financial
      six months earlier, and checks that the paying institution has said it          institution, we may make funds from the deposit available for withdrawal
      will not honor.                                                                 immediately, but delay your availability to withdraw a corresponding
    • Emergency conditions: Emergency conditions such as natural                     amount of funds that you have on deposit in another account with us. The
      disasters, communications malfunctions, and other situations that               funds in the other account would then not be available for withdrawal until
      prevent us from processing checks as usual.                                     the time periods that are described elsewhere in this disclosure for the
    • New accounts (open for less than 30 days): Next-day availability               type of deposit.
      applies only to cash, electronic payments, and the first $5,000 of any
                                                                                      8. FOREIGN CHECKS
      other next-day items; the remaining amount from next-day items must
                                                                                      Alliant is under no legal obligation to accept checks that are drawn on a
      be available by the ninth business day.
                                                                                      non-U.S. bank or payable in a foreign currency even if the check is drawn
    • We are unable to verify the deposited check with the drawee bank               on a U.S. financial institution. Checks made out in a foreign language may
    • You have overdrawn your account repeatedly in the last six months              be rejected when deposited electronically.
Notice of Delay: We will provide a written notice at the time of deposit,             Our Funds Availability Policy does not apply to any foreign check, whether
unless the deposit is not made in-person to an employee, or if the facts              we accept it for deposit or on a collection basis. The actual amount you
upon which a determination to invoke a delay become known after the time              receive for checks payable in a foreign currency will be determined at the
of the deposit, providing information as to why the funds are being held              exchange rate for such items that’s in effect when we’re paid for the check.
and when they will be available either by mail or as soon as practicable,             If a check is returned later for any reason, we will subtract the amount of
but no later than the first business day following the day the facts become           the check and any charges from other banks from your balance. We will
known to use or the deposit is made, whichever is later.                              use the applicable exchange rate in effect at the time of the return, which
We will notify you via paper mail if we delay your ability to withdraw funds          may be different from the exchange rate originally used for the deposit.
for any of these reasons, and we will tell you when the funds will be                 Checks drawn on financial institutions located outside the U.S. (foreign
available for withdrawal. Deposits from $2,500.01 to $5,000 will generally be         checks) cannot be processed in the same way as checks drawn on U.S.
available for withdrawal no later than the second business day after the day of       financial institutions. Foreign checks are exempt from the policies outlined
your deposit. Deposits over $5,000 will generally be available for withdrawal         in this disclosure. Generally, the availability of funds for deposits of foreign
no later than the seventh business day after the day of your deposit.                 checks will be delayed for the time it takes us to collect the funds from the
4. SPECIAL RULES FOR NEW ACCOUNTS                                                     financial institutions upon which they are drawn. We may charge a fee
If you are a new member, the following special rules will apply during the            (listed in the Fee Schedule) for processing foreign checks. Alliant will begin
first 30 calendar days after the account is established:                              processing foreign checks once a signed consent form is received and the
                                                                                      process may take up to 12 weeks.
    • In most instances, funds from deposits of government checks and low-
      risk items payable to the member(s) on the account will be available
      for withdrawal on the day we receive the deposit.
    • Funds from the deposit of personal and certain business checks will
      be available for withdrawal on the ninth business day after the day
      of the deposit.
    •A  lliant does not accept third-party checks for deposit into new accounts.
    • Your ability to utilize certain features of our online banking, mobile
      banking, automated phone banking, etc., may be limited.
5. SPECIAL RULES FOR ABUSED ACCOUNTS
If you are a member whose account has had frequent overdrafts in the
last six months, have deposited checks that were returned unpaid, if
your account would have overdrafted had certain checks written on the
account been paid, or if your account has suffered abusive, fraudulent, or
suspicious activity, the following special rules will apply:
    • In most instances, funds from deposits of government checks and low-
      risk items payable to the member(s) on the account will be available
      for withdrawal on the day we receive the deposit.


                                       28                                                                                    29
   Case: 1:19-cv-05965 Document #: 73-8 Filed: 09/24/20 Page 18 of 22 PageID #:1449
  WIRE TRANSFER REQUEST AGREEMENT                                                           TRUTH-IN-SAVINGS DISCLOSURE
           AND DISCLOSURE                                                           The rates and terms applicable to your account at Alliant are provided in
You authorize Alliant to transfer funds via wire transfer, in accordance            this Truth-In-Savings Disclosure. Alliant may offer other rates for these
with wire transfer fees as listed on the Fee Schedule, and to debit your            accounts from time to time. Except as specifically described, the following
account for both the wire transfer fee and the amount of the wire transfer.         disclosures apply to all of the accounts. All accounts described in this
Alliant is not liable for failure to act or delay in acting on a wire transfer      Truth-In-Savings Disclosure are share accounts. The Truth-in-Savings Act
request because of legal constraints, member negligence, interruption               allows for the change in terms of share accounts as long as 30 calendar
of communication facilities, equipment failure, emergency conditions,               day advance written notice is given.
violations of any guidelines, rules or regulations of any government                1. RATE INFORMATION
authority, or other circumstances beyond Alliant’s control. Alliant is not          The Annual Percentage Yield (APY) is a percentage rate that reflects
liable for consequential, special or exemplary damages or losses of any             the total amount of dividends to be paid on an account based on the
kind.                                                                               Dividend Rate and frequency of compounding for an annual period.
In most instances, wire transfer requests cannot be canceled. Efforts to            For Alliant Savings, Supplemental Savings, Trust, UTMA Custodial
act on requests for cancellations will be made, but Alliant is not liable if, for   Savings, Checking, Mortgage Share, Traditional IRA, Roth IRA, SEP
any reason, the wire transfer request is not amended or canceled.                   IRA, and Coverdell Education Savings accounts, the Dividend Rate and
You agree to reimburse Alliant for any costs, losses, or damages that are           Annual Percentage Yield may change monthly as determined by Alliant’s
incurred in connection with requests to amend or cancel a wire transfer             Executive Team. For certificate accounts (share and IRA), the Dividend
request. If warranted, a refund of money from a cancellation of the wire            Rate and Annual Percentage Yield may change daily as determined by
transfer will take place once Alliant determines that the recipient has not         Alliant’s Executive Team. The Dividend Rates and
received the funds and the funds are returned to Alliant. The refund may            Annual Percentage Yields are the rates and yield as of the last dividend
not be equal to the amount of the original wire transfer due to charges that        declaration date. Current rates are published on www.alliantcreditunion.
may be imposed by other financial institutions. In the event that Alliant may       com. Alliant is not responsible for rates posted on other Internet sites not
be able to cancel a wire transfer, request must be made within 30 minutes           owned by Alliant Credit Union.
of submission.                                                                      2. DIVIDENDS
Domestic wire transfer requests received prior to 2pm Central Time                  Dividend earnings begin to accrue on deposits as they are made. The
(CT) will be transmitted that same business day. Domestic wire transfer             Dividend Period is the period of time, at the end of which, an account
requests received after 2pm CT will be transmitted on the next business             earns dividend credit (first/end calendar day). Dividends are paid from
day. International wire transfer requests received prior to 10:30am CT will         current income and available earnings after required transfers to reserves
be transmitted that same business day. International wire transfer requests         at the end of the Dividend Period.
received after 10:30am CT will be transmitted on the next business day.             The average daily balance method calculates your dividend using the
A Bank Identifier Code (BIC), also known as a SWIFT code, is required for           beginning balance of each day for its dividend. If you close your account
all international wire transfers. In some instances, an International Bank          prior to month-end, you will receive dividends during the period for which
Account Number (IBAN) may be required in addition to the BIC or SWIFT               your account was open. The compounding and crediting frequency of
code. The recipient(s) of the wire transfer must be identified and physical         dividends and dividend period applicable to each account are stated in the
addresses provided for both the recipient(s) and the recipient’s financial          Truth-In-Savings Disclosure Chart.
institution.
                                                                                    3. ACCRUAL OF DIVIDEND
Alliant and the receiving financial institution may process the wire transfer       For all accounts, dividends will begin to accrue on deposits on the
request based only on the account number(s) and other information listed.           business day you make the deposit to your account.
Alliant is not responsible for incorrect recipient information conveyed and/
or listed on the wire transfer request. You agree to hold Alliant harmless if       For all Savings accounts IRA, and Checking accounts, dividends will begin
the recipient information you convey to us is incorrect or incomplete.              to accrue on noncash deposits (e.g. checks) on the business day you
                                                                                    make the deposit to your account. For Savings and Checking accounts,
Wire transfer requests are subject to Alliant’s Funds Availability Policy           you will accrue dividends up until the same day you close your account.
and if applicable, we reserve the right to verify funds before wiring them.
Your rights and obligations regarding wire transfers may be covered by              For Certificates, dividends are not required to be paid when it is closed
Regulation J of the U.S. Federal Reserve Board and/or Article 4A of the             within 7 days of opening.
Uniform Commercial Code. If security procedures are not successful,                 4. BALANCE INFORMATION
the wire transfer request may be canceled by Alliant. If this is the case,          To open any account you must deposit or already have on deposit at least
you will be notified by phone and/or U.S. mail within two business days.            the par value of one full share in any account, which is set by the State
When sending wire transfers to a foreign country, Alliant will send the             of Illinois. The par value of one share is $1.00. Some accounts may have
funds in U.S. dollars. They may be converted into the appropriate foreign           additional minimum opening deposit requirements. The minimum balance
currency by the financial institution that transmits Alliant’s wire transfers or    requirements applicable to each account are stated in the Truth-In-Savings
the recipient’s financial institution. If a wire transfer is not received by the    Disclosure Chart. For all accounts, there is a minimum Average Daily
recipient and its whereabouts need to be traced, you may be charged an              Balance required to earn the Annual Percentage Yield disclosed for the
account research fee (as listed in the Fee Schedule) if it was not Alliant’s        dividend period. If the minimum average daily balance is not met, you will
error. It is your responsibility to monitor your account and statements for         not earn the Annual Percentage Yield. For accounts using the Average
any errors or discrepancies regarding wire transfers.                               Daily Balance method, dividends are calculated by applying a periodic rate
                                                                                    to the Average Daily Balance in the account for the dividend period. The
                                                                                    Average Daily Balance is calculated by adding the balance in the account
                                                                                    for each day of the period and dividing that figure by the number of days
                                                                                    in the period.

                                      30                                                                                  31
   Case: 1:19-cv-05965 Document #: 73-8 Filed: 09/24/20 Page 19 of 22 PageID #:1450
5. TRUTH-IN-SAVINGS DISCLOSURE CHART


 ACCOUNT TYPE             DIVIDENDS                                                 BALANCE REQUIREMENTS                        ACCOUNT LIMITATIONS
                                                                                     Minimum       Minimum
                                                                       Minimum      Balance to      Balance
                            Dividends        Dividends    Dividend                                                Balance               See section 6 of
                                                                       Opening        Avoid a
                           Compounded        Credited      Period                                 to Earn the     Method          Truth-In-Savings Disclosure
                                                                       Deposit
                                                                                    Service Fee   Stated APY

                                                           Monthly                                              Average Daily          Account transfer
 Savings Account             Monthly         Monthly                     $5.00          ––         $100.00
                                                          (calendar)                                              Balance              limitations apply.

 Supplemental Savings                                      Monthly                                              Average Daily          Account transfer
                             Monthly         Monthly                     $0.00          ––         $100.00
 Account                                                  (calendar)                                              Balance              limitations apply.

                                                           Monthly                                              Average Daily          Account transfer
 Trust Account               Monthly         Monthly                     $5.00          ––         $100.00
                                                          (calendar)                                              Balance              limitations apply.

 UTMA Custodial Savings                                    Monthly                                              Average Daily          Account transfer
                             Monthly         Monthly                     $5.00          ––         $100.00
 Account                                                  (calendar)                                              Balance              limitations apply.

                                                                                                                Average Daily        Account restrictions
 High Rate Checking          Monthly         Monthly       Monthly       $0.00          ––          $0.00
                                                                                                                  Balance                 apply.

                                                                                                                                     Account restrictions
 Basic Checking Account         ––              ––           ––          $0.00          ––            ––             ––
                                                                                                                                          apply.

                                                           Monthly                                              Average Daily          Account transfer
 Mortgage Share Account      Monthly         Monthly                     $0.00          ––         $100.00
                                                          (calendar)                                              Balance              limitations apply.

                                                           Monthly                                              Average Daily          Account transfer
 Traditional IRA             Monthly         Monthly                     $0.00          ––         $100.00
                                                          (calendar)                                              Balance              limitations apply.

                                                           Monthly                                              Average Daily          Account transfer
 Roth IRA                    Monthly         Monthly                     $0.00          ––         $100.00
                                                          (calendar)                                              Balance              limitations apply.

                                                           Monthly                                              Average Daily          Account transfer
 SEP IRA                     Monthly         Monthly                     $0.00          ––        $100riva.00
                                                          (calendar)                                              Balance              limitations apply.

 Coverdell Education                                       Monthly                                              Average Daily          Account transfer
                             Monthly         Monthly                     $0.00          ––         $100.00
 Savings Account (ESA)                                    (calendar)                                              Balance              limitations apply.

 Regular Certificates
                                            Monthly and    Monthly                                              Average Daily          Account transfer
 (Share, IRA , ESA)          Monthly                                   $1,000.00        ––        $1,000.00
                                            at maturity   (calendar)                                              Balance              limitations apply.
 12- to 60-month*

 Jumbo Certificates
                                            Monthly and    Monthly                                              Average Daily          Account transfer
 (Share, IRA , ESA)          Monthly                                   $25,000.00       ––        $25,000.00
                                            at maturity   (calendar)                                              Balance              limitations apply.
 12- to 60-month*



* For additional information, please see the Agreement and
  Disclosures for this product at www.alliantcreditunion.com.




                                       32                                                                                 33
   Case: 1:19-cv-05965 Document #: 73-8 Filed: 09/24/20 Page 20 of 22 PageID #:1451
Overdraft and Courtesy Pay
The following change in terms supplements section 8 of your membership           Alliant offers an additional overdraft service known as Courtesy Pay to
Account Agreement & Disclosures.                                                 members who are eligible (see eligibility requirements in the table below).
                                                                                 Courtesy Pay is offered to members in two ways:
OVERDRAFT LIABILITY
An overdraft occurs when you do not have enough money in the “available              1) Standard Courtesy Pay: Automatic enrollment based on certain
balance” in your account to cover a transaction but the credit union pays            criteria regarding member account activity; or 2) Extended Courtesy
the transaction instead of returning it. You may inadvertently overdraw              Pay: Member initiated opt-in. There is no maximum number of overdraft
your account through checks, ATM transactions, debit card purchases,                 or Courtesy Pay fees that may be assessed per day.
and electronic or in-person withdrawals. Whether the transaction is paid         If an item is presented for payment and your account does not have
or returned, your account may be subject to a fee as set forth in the Alliant    sufficient available balance to pay it, then Alliant, in its discretion, may
Fee Schedule. Alliant offers Overdraft Protection Plans to avoid overdraft       elect to pay it. In that event, you will be charged a Courtesy Pay fee
fees. These plans are described below.                                           according to the Alliant Fee Schedule. Not all transaction types are
                                                                                 covered by Courtesy Pay. Only checks you write and ACH electronic
UNDERSTANDING ACTUAL VS. AVAILABLE BALANCES
                                                                                 transactions from your Alliant checking account are covered. If you opt in,
Your checking account has two kinds of balances: “actual or current
                                                                                 Courtesy Pay protection may be extended to cover point- of-sale/PIN debit
balance” and “available balance.” Both balances can be seen in online
                                                                                 card transactions.
banking and in the mobile banking app. You can also call 800-328-1935
to check your balances via phone. It is important to understand how both         HOW TO PREVENT COURTESY PAY FEES
balances work to avoid overdrafts.                                               By opting in to Courtesy Pay, you are agreeing to pay a fee (as set forth
Your “actual or current balance” is the full amount of all deposits made into    in the Fee Schedule) any time Courtesy Pay is used to cover a payment
your account less payment transactions that have actually “posted” to your       or fee against your account. To avoid these fees, you may discontinue
account. Thus, any purchases, holds on deposits, fees or other charges           Courtesy Pay at any time by:
that have not yet posted to your account will not appear in your “actual or          • De-selecting the Courtesy Pay option in Alliant Online Banking (OLB)
current balance.” (See “Funds Availability Policy” for further explanation           • Calling 800-328-1935 (24/7)
and examples about holds on deposits).                                               • Visiting an Alliant Branch
Your “available balance” is the amount of money in your account that is          Your transactions may not be handled by Alliant in the order in which you
available to you to use without incurring an overdraft fee. It is the actual     completed them. Accordingly, the order in which Alliant processes them
balance less holds on deposits and amounts you have asked us to                  may affect the total amount of Overdraft or Courtesy Pay fees assessed to
authorize for certain purchases you have made with your debit card.              your account.
Available balance is determined at the time a check, an ACH, and certain         TRANSACTION PROCESSING
debit card transactions are posted to your account, not when they are            Alliant posts transactions as follows:
authorized. The available balance is used to determine when your account
is overdrawn. Both your available and actual balances are shown in mobile            1. Live transactions are processed in the order they are received by
and online banking. The following example illustrates how this works:                   Alliant. Live transactions include:
                                                                                          • ATM and Mobile
    • Assume your actual and available balances are both $100, and
      you swipe your debit card at a restaurant for $60. As a result, your                • Same Day ACH
      available balance will be reduced by $60, so your available balance                 • Debit Card
      is only $40. Your actual balance is still $100. Before the restaurant               • Branch
      charge is sent to us for posting, a check that you wrote for $50 clears.            • Deposits and Withdrawals
      Because you have only $40 available (you have committed to pay the             2. Debits are processed from highest to lowest.
      restaurant $60), your account will be overdrawn by $10, even though            3. ACH Transactions:
      your actual balance was $100 before the check posted and is still $50
      after the check posts. In this case, we may pay the $50 check, but                  • By Settlement Date except for those made on Federal Holidays
      you will be charged an overdraft fee. That fee will be deducted from                  as clearing times will be delayed and the payment will initiate
      your account, further reducing both the available and actual balances.                on the next business day. Federal Holidays include: New Year’s
      When the $60 restaurant charge is presented to Alliant and posted                     Day, Martin Luther King Jr. Day, Presidents Day, Memorial Day,
      to your account, you will not have enough money in your available                     Independence Day, Labor Day, Columbus Day, Veterans Day,
      balance because of the $50 check that just cleared. However, you                      Thanksgiving Day, and Christmas Day
      will not be charged a fee for this type of debit card transaction                   • ACH credits (money coming into your account) are processed 		
      because your available balance was sufficient at the time it was                      from lowest to highest.
      authorized.                                                                         • ACH debits (money coming out of your account) are processed 		
OVERDRAFT PROTECTION PLANS                                                                  from lowest to highest.
You may opt in to Alliant’s Overdraft Protection plan for your account.
If you opt in, we will honor checks, ACH debits, bill pay items, and point-
of-sale/PIN- and signature-based debit card transactions drawn on
your insufficient available balance. We will do so by transferring funds
from another deposit or loan account, as you have directed under this
Agreement, or as required under Alliant’s Overdraft Protection Policy or
per the terms of your applicable loan account.
                                     34                                                                               35
  Case: 1:19-cv-05965 Document #: 73-8 Filed: 09/24/20 Page 21 of 22 PageID #:1452

Alliant’s Courtesy Pay Protection Program

               Standard Courtesy Pay              Extended Courtesy Pay

Eligibility    • Membership must be in            • Membership must be in
Requirements     “Good Standing”                    “Good Standing”
               • Checking account must be         • Checking account must be
                 open for at least 6 months         open for at least 6 months
               • Must have “qualifying            • Must have “qualifying
                 deposits” of at least $600 in      deposits” of at least $600 in
                 the most recent 30 days            the most recent 30 days

Opt-In         • Automatic enrollment occurs      • Member must “opt-in”
Requirement      once eligibility requirements      using one of the following 3
                 are met                            methods:
                                                  • Select the Courtesy Pay
                                                    option within Alliant Online
                                                    Banking (OLB)
                                                  • Call us at 800-328-1935
                                                    (24/7)
                                                  • Visit an Alliant Branch

Coverage       • Checks and other                 • Checks and other
                 transactions made using your       transactions made using your
                 checking account number            checking number
                                                  • Visa PIN- and Signature-
                                                    based debit card transactions

Exclusions     • ATM Transactions                 • ATM Transactions
               • Debit Card Transactions

Associated     • There is no limit to the         • There is no limit to the
Fees             number of fees or the total        number of fees or the total
                 amount of fees that may be         amount of fees that may be
                 incurred if you overdraw your      incurred if you overdraw your
                 account.                           account.
               • You may be charged multiple      • You may be charged multiple
                 fees for the same payment          fees for the same payment
                 transaction if it is presented     transaction if it is presented
                 to us for payment multiple         to us for payment multiple
                 times.                             times.
                *Refer to the Alliant Fee          *Refer to the Alliant Fee
                Schedule.                          Schedule.




                                      36                                             37
65 Document #: 73-8 Filed: 09/24/20 Page 22 of




   Alliant Credit Union is owned and operated by its members. Membership
   is a lifetime benefit and is available to the employees and their family
   members of select employee groups, organizations and residents and
   workers in select communities.
   Alliant Credit Union is chartered in the state of Illinois and is supervised
   by the Illinois Department of Financial and Professional Regulation.




  PO Box 66945, 11545 W. Touhy Avenue
  Chicago, IL 60666-0945
  alliantcreditunion.com

  ©2019 Alliant Credit Union. All Rights Reserved.                  P105-R08/19
